Exhibit 10.10
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of November 2, 2009, is by and among
DOLAN MEDIA COMPANY, a Delaware corporation (“Dolan”), Dolan, in its capacity as
agent for the Borrowers (“Borrowers’ Agent”), DOLAN FINANCE COMPANY, a Minnesota
corporation (“Dolan Finance”), DOLAN PUBLISHING COMPANY, a Delaware corporation,
DOLAN PUBLISHING FINANCE COMPANY, a Minnesota corporation, CLEO COMPANY, a
Delaware corporation, LONG ISLAND BUSINESS NEWS, INC., a New York corporation,
DAILY JOURNAL OF COMMERCE, INC., a Delaware corporation, LAWYER’S WEEKLY, INC.,
a Delaware corporation, LEGAL LEDGER, INC., a Minnesota corporation, THE JOURNAL
RECORD PUBLISHING CO., a Delaware corporation, DAILY REPORTER PUBLISHING
COMPANY, a Delaware corporation, NEW ORLEANS PUBLISHING GROUP, INC., a Louisiana
corporation, NOPG, L.L.C., a Louisiana limited liability company, WISCONSIN
PUBLISHING COMPANY, a Minnesota corporation, LEGAL COM OF DELAWARE, INC., a
Delaware corporation, MISSOURI LAWYERS MEDIA, INC., a Missouri corporation, THE
DAILY RECORD COMPANY, a Maryland corporation, IDAHO BUSINESS REVIEW, INC., an
Idaho corporation, FINANCE AND COMMERCE, INC., a Minnesota corporation, COUNSEL
PRESS, LLC, a Delaware limited liability company, ARIZONA NEWS SERVICE, LLC, a
Delaware limited liability company, DOLAN DLN LLC, a Delaware limited liability
company, DOLAN APC LLC, a Delaware limited liability company, AMERICAN
PROCESSING COMPANY, LLC, a Michigan limited liability company, THP / NDEX AIV
CORP., a Delaware corporation, THP / NDEX AIV, L.P., a Delaware limited
partnership, NATIONAL DEFAULT EXCHANGE HOLDINGS, LP, a Delaware limited
partnership, NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC., a Delaware corporation,
NATIONAL DEFAULT EXCHANGE GP, LLC, a Delaware limited liability company,
NATIONAL DEFAULT EXCHANGE, LP, a Delaware limited partnership, NDEX
TECHNOLOGIES, LLC, a Texas limited liability company, NDEX WEST, LLC, a Delaware
limited liability company, and NDEX TITLE SERVICES, L.L.C., a Texas limited
liability company (each (other than Dolan in its capacity as Borrowers’ Agent) a
“Borrower” and, collectively, the “Borrowers”), the banks party to the Credit
Agreement defined below (individually, a “Bank” and, collectively, the “Banks”),
and U.S. BANK NATIONAL ASSOCIATION, a national banking association (“USBNA”), as
agent for the Banks (in such capacity, the “Agent”).
RECITALS
A. The Borrowers’ Agent, the Borrowers, the Banks and the Agent are parties to
that certain Second Amended and Restated Credit Agreement dated as of August 8,
2007, as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of July 28, 2008 (as further amended, supplemented or
modified from time to time, the “Credit Agreement”).

 

 



--------------------------------------------------------------------------------



 



B. The Borrowers’ Agent has requested in accordance with clause (iii) of the
definition of “Permitted Acquisitions” in the Credit Agreement that the Banks
consent to the acquisition by Dolan of approximately eighty-five percent (85%)
of the outstanding Equity Interests of DiscoverReady LLC on substantially the
terms set forth in that certain Non-Binding Acquisition Proposal dated
September 29, 2009 delivered to the Agent (the “Proposal Letter”).
C. The Majority Banks are willing to grant such consent, and to amend certain
provisions of the Credit Agreement, in each case on and subject to the terms of
this Amendment.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:
Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.
Section 2. Consents. In accordance with the terms of the Credit Agreement, the
Majority Banks hereby grant the following consent, subject in each case to
Section 4 of this Amendment (the “Consent”):
2.1. Dolan shall be permitted to acquire approximately eighty-five percent (85%)
of the outstanding Equity Interests of discoverReady LLC, a Delaware limited
liability company (“DiscoverReady”), on substantially the terms set forth in the
draft Membership Interests Purchase Agreement provided to the Agent on or before
the date hereof by and among DiscoverReady, the “Seller” party thereto, Dolan,
and the other Persons party thereto, or on such other terms as are reasonably
acceptable to Agent (the “DiscoverReady Acquisition”); provided that the
consideration for such Acquisition shall be applied against the amounts set
forth in clause (i)(d) of the definition in Permitted Acquisition for the
current fiscal year.
Section 3. Amendments. Subject in each case only to the terms of Section 4, the
Credit Agreement is hereby amended as follows, such amendments to take effect on
the date the conditions set forth in Section 4 below are fully satisfied in
accordance with the terms of such Section:
3.1. New Definitions. Section 1.1 of the Credit Agreement is hereby amended by
adding the following terms thereto in the proper alphabetical order:
“DiscoverReady”: discoverReady LLC, a Delaware limited liability company.
“DiscoverReady Acquisition”: The acquisition by Dolan of approximately 85% of
the Equity Interests of DiscoverReady in accordance with the terms and
conditions set forth in the Second Amendment.

 

2



--------------------------------------------------------------------------------



 



“DiscoverReady LLC Agreement”: The Third Amended and Restated Limited Liability
Company Agreement of discoverReady LLC dated as of the date of consummation of
the DiscoverReady Acquisition.
“DiscoverReady Ownership Percentage”: As of any date of determination, the
percentage ownership interest that Dolan maintains in DiscoverReady.
“DiscoverReady Purchase Agreement”: The Membership Interest Purchase Agreement
by and among Dolan, the “Sellers” party thereto, and the other Persons party
thereto.
“DiscoverReady Side Letter”: The letter agreement dated as of the date of
consummation of the DiscoverReady Acquisition by and between the Agent and the
members of DiscoverReady.
“Second Amendment”: The Second Amendment to Second Amended and Restated Credit
Agreement dated as of November 2, 2009 by and among the Borrowers, the
Borrowers’ Agent, the Banks and the Agent.
“Second Amendment Closing Date”: The date the conditions to effectiveness of the
Second Amendment set forth in Section 4 thereof have been satisfied in full or
waived by the Majority Banks.
3.2. Amended Definition. The definition of “Pro Forma EBITDA” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting the word “and”
before clause (h) and adding the following to the end of such definition:
and (i) the sum of clauses (i) and (ii) above with respect to the DiscoverReady
Acquisition shall be deemed to be $5,500,000 multiplied by the DiscoverReady
Ownership Percentage.
3.3. Subsidiaries. Section 4.18 of the Credit Agreement is hereby amended by
replacing such section in its entirety with the following:
Section 4.18 Subsidiaries. As of the date of the consummation of the
DiscoverReady Acquisition, each Subsidiary of the Borrowers’ Agent is a Borrower
and the Borrowers have no Subsidiaries other than those listed on Schedule 4.18,
which sets forth the number and percentage of the shares of each class of Equity
Interests owned beneficially or of record by the Borrowers, and the jurisdiction
of organization of each Borrower.

 

3



--------------------------------------------------------------------------------



 



3.4. Acquisitions; Subsidiaries, Partnerships and Joint Ventures and Ownership.
Section 6.5 of the Credit Agreement is hereby amended by deleting the word “or”
before clause (f) and adding new clauses (g) and (h) thereto as follows:
(g) without the prior written consent of the Agent, appoint, consent to the
appointment of, or otherwise elect a manager of DiscoverReady other than Dolan
Media or another wholly-owned Subsidiary of Dolan Media; or (h) without the
prior written consent of the Agent, consent to a Lien on all or any part of the
Equity Interests in DiscoverReady (other than a Lien in favor of the Agent for
the benefit of the Banks).
3.5. Restricted Payments. Section 6.7 of the Credit Agreement is hereby amended
by deleting the word “and” before clause (g) and adding new clauses (h) and (i)
thereto as follows:
(h) Restricted Payments consisting of dividends payable to members of
DiscoverReady other than a Borrower pursuant to the terms of the DiscoverReady
LLC Agreement, and (i) payments made in satisfaction of Dolan’s obligations
under Section 7.7 of the DiscoverReady LLC Agreement, as may be amended from
time to time in accordance with the terms of this Agreement.
3.6. Transactions with Affiliates. Section 6.8 of the Credit Agreement is hereby
amended by deleting the word “or” before clause (ii) thereof and adding a new
clause (iii) thereto as follows:
or (iii) without the consent of the Majority Banks, amend, modify, supplement or
waive, or consent to the amendment, modification, supplement or waiver of, the
terms of the DiscoverReady LLC Agreement relating to (A) dividends or other
distributions on account of the Equity Interests of DiscoverReady (including
those set forth in Article IV thereof), (B) restrictions and conditions on Liens
or on the Equity Interests in DiscoverReady (including those set forth in
Section 7.3 and 7.4 thereof and the definition of Permitted Transferee therein),
and (C) the drag-along and tag-along rights with respect to sale of the Equity
Interests in, and assets of, DiscoverReady (including those set forth in
Section 7.6 and 7.9 thereof).
3.7. Investments. Section 6.12 of the Credit Agreement is hereby amended by
renumbering the existing clauses (l) and (m) as clauses (m) and (n),
respectively, and adding a new clause (l) thereto as follows:
(l) Investments by any Borrower in DiscoverReady, (i) to the extent existing on
the Second Amendment Closing Date, and (ii) to the extent made after the Second
Amendment Closing Date (A) in connection with any Permitted Acquisition or
(B) in an aggregate amount not to exceed $5,000,000 (net of actual cash returns
on investment) less the aggregate principal amount of any Indebtedness
outstanding pursuant to Section 6.13(m)(ii)(B);

 

4



--------------------------------------------------------------------------------



 



3.8. Indebtedness. Section 6.13 of the Credit Agreement is hereby amended by
renumbering the existing clause (m) as clause (o) and adding new clauses (m) and
(n) thereto as follows:
(m) unsecured Indebtedness of DiscoverReady to any other Borrower (i) to the
extent existing on the Second Amendment Closing Date, and (ii) to the extent
incurred after the Second Amendment Closing Date (A) in connection with any
Permitted Acquisition or (B) in an aggregate principal amount outstanding not to
exceed $5,000,000 less the amount of any Investments (net of actual cash returns
on investment) made pursuant to Section 6.12(l)(ii)(B);
(n) unsecured Indebtedness consisting of a “Put Note” issued by DiscoverReady
pursuant to Section 7.7 of the DiscoverReady LLC Agreement, as may be amended
from time to time in accordance with the terms of this Agreement; and
3.9. Schedules. Schedules 4.18 and 6.8 to the Credit Agreement are hereby
amended by replacing such Schedules in their entirety with Schedules 4.18 and
6.8 in the form attached hereto, with such changes as may be approved by the
Agent to conform to the DiscoverReady Acquisition.
3.10. Tax Lien; Letter of Credit. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (i) the Lien filed against
DiscoverReady in the County Clerk’s office, New York, as Index Number
E029010382006 in the amount of $1,139.49 shall be deemed to be a permitted Lien
under § 6.14 of the Credit Agreement so long as DiscoverReady is (a) contesting
the Lien in good faith by appropriate proceedings, (b) DiscoverReady’s title to
its property is not materially adversely affected by the Lien,
(c) DiscoverReady’s use of such property in the ordinary course of its business
is not materially interfered with thereby, (d) adequate reserves with respect to
the Lien have been set aside on DiscoverReady’s books in accordance with GAAP,
and (e) DiscoverReady promptly satisfies such Lien after it ceases contesting
the Lien pursuant to clause (a) hereof, and (ii) DiscoverReady shall be
permitted to have outstanding Indebtedness consisting of reimbursement
obligations under a letter of credit issued for the benefit of a real property
lessor, secured by cash collateral, provided that neither the reimbursement
obligations nor the cash collateral exceed $80,000.
Section 4. Conditions to Effectiveness. This Amendment shall be a legal, valid
and binding agreement against the parties hereto upon the due execution and
delivery of this Amendment by the Majority Banks, the Agent, the Borrowers’
Agent and the Borrowers and, as such, no signatory hereto shall be permitted to
unilaterally rescind or revoke its signature hereto or otherwise contest the
validity or enforceability of this Amendment as against such Person (except as
specifically provided in the following provisions of this Section 4). The
Consent and the other amendments set forth in Section 3 shall be deemed void ab
initio and shall cease to have any force or effect if any of the conditions set
forth in this Section 4 are not satisfied by the earlier of the consummation of
the DiscoverReady Acquisition and December 31, 2009 (unless any such conditions
are waived in writing by the Majority Banks).
4.1. No Default or Event of Default shall have occurred and be continuing on the
date of consummation of the DiscoverReady Acquisition.

 

5



--------------------------------------------------------------------------------



 



4.2. The Borrowers’ Agent shall have delivered to the Agent a certificate
calculating the Senior Leverage Ratio reflecting on a pro forma basis the
DiscoverReady Acquisition (for this purpose, using the amount in clause (a) of
the definition of Senior Leverage Ratio calculated as of the date of
consummation of the DiscoverReady Acquisition and using Pro Forma EBITDA after
giving effect to the amendment in Section 3.2(b) above), which Senior Leverage
Ratio shall be less than the maximum allowed Senior Leverage Ratio as of such
date less 0.25.
4.3. The Agent shall have received copies or a final draft of the DiscoverReady
Purchase Agreement and each other material document, instrument and agreement
executed in connection with the DiscoverReady Acquisition (the “DiscoverReady
Acquisition Documents”), together with current lien search reports for
DiscoverReady and the Seller under the DiscoverReady Purchase Agreement and,
subject to Section 3.10 above, lien release letters and other documents as the
Agent may reasonably require to evidence the termination of Liens on the
business and Equity Interests to be acquired (other than Liens permitted under
Section 6.14 of the Credit Agreement).
4.4. The Agent shall have received a consent in favor of the Agent and the Banks
to the collateral assignment of rights and indemnities under the DiscoverReady
Acquisition Documents in substantially the form attached hereto as Exhibit B
(the “DiscoverReady Acquisition Collateral Assignment”) and (if delivered to the
Borrowers) opinions of counsel for the selling parties in favor of the Agent and
the Banks.
4.5. The closing of the DiscoverReady Acquisition shall occur not later than
December 31, 2009 and the Borrowers shall have Availability of not less than
$10,000,000 as of such closing date.
4.6. DiscoverReady shall execute and delivery to the Agent (i) a joinder
agreement in the form attached hereto as Exhibit C (the “Joinder Agreement
(Credit Agreement)”) in order to become obligated to repay the Loans and the
other amounts payable under the Loan Documents and (ii) a Security Agreement in
the form attached hereto as Exhibit D (the “DiscoverReady Security Agreement”)
in order to grant to the Agent a first priority security interest subject no
other Liens, except for Liens permitted pursuant to Section 6.14 of the Credit
Agreement, in the assets of DiscoverReady.
4.7. The Equity Interests in DiscoverReady owned by Dolan shall have been
pledged to the Agent pursuant to an amendment to Dolan’s Existing Pledge
Agreement in substantially the form set forth in Exhibit E attached hereto (the
“Pledge Agreement Amendment”) and certificate(s) representing such Equity
Interests shall have been delivered to the Agent, together with duly executed
instruments of transfer or assignment in blank, each in form and substance
reasonably satisfactory to the Agent.
4.8. DiscoverReady shall have executed and delivered to the Agent a Collateral
Assignment (Trademarks) in substantially the form attached hereto as Exhibit F
(the “DiscoverReady Trademarks Assignment”).
4.9. The DiscoverReady LLC Agreement shall be in form and substance reasonably
satisfactory to the Agent.

 

6



--------------------------------------------------------------------------------



 



4.10. The members of DiscoverReady shall have executed and delivered to the
Agent the DiscoverReady Side Letter in substantially the form attached hereto as
Exhibit G.
4.11. The Agent shall have received a certificate of the Secretary or Assistant
Secretary (or other appropriate officer) of DiscoverReady dated as of the Second
Amendment Closing Date and certifying to the following:
(i) a true and accurate copy of the limited liability company resolutions of
such Borrower authorizing the execution, delivery and performance of the Loan
Documents to which such Borrower is a party contemplated hereby and thereby;
(ii) the incumbency, names, titles and signatures of the officers of such
Borrower authorized to execute the Loan Documents to which such Borrower is a
party and to request Advances;
(iii) a true and accurate copy of the Certificate of Formation of such Borrower
with all amendments thereto, certified by the appropriate governmental official
of the jurisdiction of organization as of a date acceptable to the Agent; and
(iv) a true and accurate copy of the DiscoverReady LLC Agreement, including all
amendments thereto.
4.12. The Agent shall have received a certificate of good standing for
DiscoverReady in the jurisdiction of its organization and in the jurisdictions
where the character of the properties owned or leased by such Borrower or the
Business conducted by such Borrower makes such qualification necessary,
certified by the appropriate governmental officials as of a date acceptable to
the Agent.
4.13. All Security Documents (or financing statements with respect thereto) in
respect of DiscoverReady shall have been appropriately filed or recorded to the
satisfaction of the Agent; any pledged collateral in respect of DiscoverReady
shall have been duly delivered to the Agent; and the priority and perfection of
the Liens created by the Security Documents in respect of DiscoverReady shall
have been established to the satisfaction of the Agent and its counsel.
4.14. The Agent shall have received certified copies of all documents evidencing
any necessary corporate action, consent or governmental or regulatory approval
(if any) with respect to this Amendment.
4.15. The Agent (a) shall have received for the ratable benefit of the Banks
executing this Second Amendment the fees set forth in a separate fee letter
dated as of October 28, 2009 (the “Fee Letter”) between the Agent and the
Borrower’s Agent, the payment of which shall be subject to the consummation of
the DisoverReady Acquisition, and (b) shall have received for itself the fees
set forth in the Fee Letter.

 

7



--------------------------------------------------------------------------------



 



4.16. All corporate and legal proceedings relating to the Borrowers and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in scope, form and substance to
the Agent, such documents where appropriate to be certified by proper corporate
or governmental authorities.
Section 5. Representations, Warranties, Authority, No Adverse Claim.
5.1. Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all material respects as of
the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
this Amendment on such date which has not been waived by the Banks.
5.2. Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment, the Pledge Agreement Amendment, the DiscoverReady Security
Agreement, the Joinder Agreement (Credit Agreement), the DiscoverReady
Acquisition Collateral Assignment, the DiscoverReady Trademarks Assignment, and
any other instrument or agreement executed by such Borrower in connection with
this Amendment (the “Amendment Documents”) and has duly authorized as
appropriate the execution and delivery of the Amendment Documents and other
agreements and documents executed and delivered by such Borrower in connection
herewith or therewith by proper corporate action, and none of the Amendment
Documents nor the agreements contained herein or therein contravenes or
constitutes a default under any agreement, instrument or indenture to which such
Borrower is a party or a signatory or a provision of such Borrower’s Certificate
of Incorporation, Bylaws, Certificate of Formation, LLC Agreement, Partnership
Agreement or any other agreement or requirement of law, or result in the
imposition of any Lien on any of its property under any agreement binding on or
applicable to such Borrower or any of its property except, if any, in favor of
the Banks. Each Borrower represents and warrants that no consent, approval or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by such Borrower of the Amendment Documents or other
agreements and documents executed and delivered by such Borrower in connection
therewith or the performance of obligations of such Borrower therein described,
except for those which such Borrower has obtained or provided and as to which
such Borrower has delivered certified copies of documents evidencing each such
action to the Banks.
5.3. No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Banks with respect to the Obligations.

 

8



--------------------------------------------------------------------------------



 



Section 6. Limited Purpose Consent. Notwithstanding anything contained herein,
the Consent (i) is limited consent and waiver, (ii) is effective only with
respect to the specific transactions described in this Amendment for the
specific instance and the specific purpose for which it is given, (iii) shall
not be effective for any other purpose or transaction, and (iv) except as
expressly set forth in Section 3 and subject to Section 4, does not constitute
an amendment or basis for a subsequent waiver of any of the provisions of the
Credit Agreement. Except as expressly provided in Section 3 and subject to
Section 4, (a) all of the terms and conditions of the Credit Agreement remain in
full force and effect and none of such terms and conditions are, or shall be
construed as, otherwise amended or modified, and (b) nothing in this Amendment
shall constitute a waiver by the Banks of any Default or Event of Default, or of
any right, power or remedy available to the Banks under the Credit Agreement or
any other Loan Document, whether any such defaults, rights, powers or remedies
presently exist or arise in the future.
Section 7. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Banks and the Borrowers each acknowledge and affirm that
the Credit Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and all terms, conditions and provisions of the Credit Agreement,
except as amended by this Amendment, shall remain unmodified and in full force
and effect. All references in any document or instrument to the Credit Agreement
are hereby amended and shall refer to the Credit Agreement as amended by this
Amendment. Each Borrower confirms to the Banks that the Obligations are and
continue to be secured by the security interest granted by the Borrowers in
favor of the Banks under the Security Documents, and all of the terms,
conditions, provisions, agreements, requirements, promises, obligations, duties,
covenants and representations of the Borrowers under such documents and any and
all other documents and agreements entered into with respect to the obligations
under the Credit Agreement are incorporated herein by reference and are hereby
ratified and affirmed in all respects by the Borrowers.
Section 8. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment shall control with respect to the
specific subjects hereof and thereof.
Section 9. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

 

9



--------------------------------------------------------------------------------



 



Section 10. Successors. The Amendment Documents shall be binding upon the
Borrowers and the Banks and their respective successors and assigns, and shall
inure to the benefit of the Borrowers and the Banks and the successors and
assigns of the Banks.
Section 11. Legal Expenses. As provided in Section 9.2 of the Credit Agreement,
the Borrowers agree to pay or reimburse the Agent, upon execution of this
Amendment, for all reasonable out-of-pocket expenses paid or incurred by the
Agent, including filing and recording costs and fees, charges and disbursements
of outside counsel to the Agent (determined on the basis of such counsel’s
generally applicable rates, which may be higher than the rates such counsel
charges the Agent in certain matters) and/or the allocated costs of in-house
counsel incurred from time to time, in connection with the Credit Agreement,
including in connection with the negotiation, preparation, execution, collection
and enforcement of the Amendment Documents and all other documents negotiated,
prepared and executed in connection with the Amendment Documents, and in
enforcing the obligations of the Borrowers under the Amendment Documents, and to
pay and save the Banks harmless from all liability for, any Taxes or Other Taxes
which may be payable with respect to the execution or delivery of the Amendment
Documents, which obligations of the Borrowers shall survive any termination of
the Credit Agreement.
Section 12. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 13. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to the Amendment Documents
may execute any such agreement by executing a counterpart of such agreement.
Signature pages delivered by facsimile or other electronic transmission
(including by email in .pdf format) shall be considered original signatures
hereto, all of which shall be equally valid.
Section 14. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[THIS PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

            DOLAN MEDIA COMPANY,
as a Borrower and as Borrowers’ Agent
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
President        DOLAN FINANCE COMPANY
DOLAN PUBLISHING COMPANY
DOLAN PUBLISHING FINANCE COMPANY
CLEO COMPANY
LONG ISLAND BUSINESS NEWS, INC.
DAILY JOURNAL OF COMMERCE, INC.
LAWYER’S WEEKLY, INC.
LEGAL LEDGER, INC.
THE JOURNAL RECORD PUBLISHING CO.
DAILY REPORTER PUBLISHING COMPANY
NEW ORLEANS PUBLISHING GROUP, INC.
NOPG, L.L.C.
WISCONSIN PUBLISHING COMPANY
LEGAL COM OF DELAWARE, INC.
MISSOURI LAWYERS MEDIA, INC.
THE DAILY RECORD COMPANY
IDAHO BUSINESS REVIEW, INC.
FINANCE AND COMMERCE, INC.
COUNSEL PRESS, LLC
ARIZONA NEWS SERVICE, LLC
DOLAN DLN, LLC
DOLAN APC LLC
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
President        AMERICAN PROCESSING COMPANY, LLC       By:   Dolan APC LLC, its
Managing Member             By:   /s/ James P. Dolan         Name:   James P.
Dolan        Title:   President   

[Signature Page 1 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            THP / NDEX AIV CORP.
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
Vice President        THP / NDEX AIV, L.P.
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
Vice President        NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC.
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
Vice President        NATIONAL DEFAULT EXCHANGE HOLDINGS, LP         By:   /s/
James P. Dolan         Name:   James P. Dolan        Title:   Vice President   
    NATIONAL DEFAULT EXCHANGE GP, LLC
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
Vice President     

[Signature Page 2 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            NATIONAL DEFAULT EXCHANGE, LP
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
Vice President        NDEX TECHNOLOGIES, LLC
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
Vice President        NDEX WEST, LLC
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
Vice President        NDEX TITLE SERVICES, L.L.C.
      By:   /s/ James P. Dolan         Name:   James P. Dolan        Title:  
Vice President     

[Signature Page 3 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Agent
      By:   /s/ Bradley R. Sprang         Bradley R. Sprang        Vice
President        U.S. BANK NATIONAL ASSOCIATION,
as a Bank
      By:   /s/ Bradley R. Sprang         Bradley R. Sprang        Vice
President     

[Signature Page 4 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., (Successor by merger to
LaSalle Bank National Association)
      By:   /s/ Thomas P. Sullivan         Name:   Thomas P. Sullivan       
Title:   Senior Vice President     

[Signature Page 5 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            ASSOCIATED BANK, NATIONAL ASSOCIATION
      By:   /s/ Nicholas G. Myers         Name:   Nicholas G. Myers       
Title:   Vice President     

[Signature Page 6 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            BANK OF THE WEST
      By:   /s/ Philip P. Krump         Name:   Philip P. Krump        Title:  
Vice President     

[Signature Page 7 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:   /s/ Andrea Kaetchi         Name:   Andrea Kaetchi        Title:  
Assistant Vice President     

[Signature Page 8 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH
      By:   /s/ Eric Hurshman         Name:   Eric Hurshman        Title:  
Managing Director            By:   /s/ Brett Delfino         Name:   Brett
Delfino        Title:   Executive Director   

[Signature Page 9 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Jennifer A. O’Brien         Name:   Jennifer A. O’Brien       
Title:   Vice President   

[Signature Page 10 to Second Amendment to Second Amended and Restated Credit
Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.18
SUBSIDIARIES

                                  Issued and     State of   Percentage  
Outstanding Subsidiary   Organization   Ownership   Shares
 
               
Arizona News Service, LLC
  Delaware     100 %   1,000 Class A Units
 
               
Cleo Company
  Delaware     100 %   100 shares of Common Stock
 
               
Counsel Press, LLC
  Delaware     100 %   1,000 Class A Units
 
               
Daily Journal of Commerce, Inc.
  Delaware     100 %   100 shares of Common Stock
 
               
The Daily Record Company
  Maryland     100 %   20,000 shares of Common Stock
 
               
Daily Reporter Publishing Company
  Delaware     100 %   100 shares of Common Stock
 
               
Dolan APC LLC
  Delaware     100 %   1,000 Class A Units
 
               
Dolan DLN LLC
  Delaware     100 %   1,000 Class A Units
 
               
Dolan Finance Company
  Minnesota     100 %   1,000 shares of Common Stock
 
               
Dolan Publishing Company
  Delaware     100 %   100 shares of Common Stock
 
               
Finance and Commerce, Inc.
  Minnesota     100 %   13,900 shares of Common Stock
 
               
The Journal Record Publishing Co.
  Delaware     100 %   100 shares of Common Stock
 
               
Legal Com of Delaware, Inc.
  Delaware     100 %   1,000 shares of Common Stock
 
               
Legal Ledger, Inc.
  Minnesota     100 %   100 shares of Common Stock
 
               
Long Island Business News, Inc.
  New York     100 %   5,040 shares of Common Stock
 
               
New Orleans Publishing Group, Inc.
  Louisiana     100 %   100 shares of Common Stock

 

Sch 4.18-1



--------------------------------------------------------------------------------



 



                                  Issued and     State of   Percentage  
Outstanding Subsidiary   Organization   Ownership   Shares
 
               
Lawyer’s Weekly, Inc.
  Delaware     100 %   100 shares of Common Stock
 
               
Wisconsin Publishing Company
  Minnesota     100 %   100 shares of Common Stock
 
               
NOPG, L.L.C.
  Louisiana   100% owned by
New Orleans
Publishing Group, Inc.    
 
               
Missouri Lawyers Media, Inc.
  Missouri   100% owned by Legal
Com of Delaware, Inc.   20,000 shares of Common Stock
 
               
Idaho Business Review, Inc.
  Idaho   100% owned by Daily
Record Company   100,000 shares of Common Stock
 
               
Dolan Publishing Finance Company
  Minnesota   100% owned by Dolan
Publishing Company   100 shares of Common Stock
 
               
American Processing Company, LLC
  Michigan   84.67% owned by
Dolan APC LLC   1,386,554 Common Units
 
               
THP/NDEx AIV Corp.
  Delaware   100% owned by American
Processing Company, LLC   1,000 shares of Common Stock
 
               
THP/NDEx AIV, L.P.
  Delaware   100% of limited partner
interests owned by
THP/NDEx AIV Corp.;
100% of general partner
interests owned by American
Processing Company, LLC    
 
               
National Default Exchange Management, Inc.
  Delaware   85.943% owned by
American Processing Company, LLC;
14.057% owned by THP/NDEx AIV, L.P.   99,999 shares of Common Stock

 

Sch 4.18-2



--------------------------------------------------------------------------------



 



                                  Issued and     State of   Percentage  
Outstanding Subsidiary   Organization   Ownership   Shares
 
               
National Default Exchange Holdings, LP
  Delaware   85.943% owned by
American Processing Company, LLC;
14.057% owned by THP/NDEx AIV, L.P.   1,000,000 units
 
               
National Default Exchange GP, LLC
  Delaware   100% owned by
National Default Exchange
Holdings, LP    
 
               
National Default Exchange, LP
  Delaware   99% owned by
National Default Exchange
Holdings, LP; 1% owned by
National Default
Exchange GP, LLC    
 
               
NDEx Technologies, LLC
  Texas   100% owned by
National Default Exchange
Holdings, LP    
 
               
NDEx West, LLC
  Delaware   100% owned by
National Default Exchange
Holdings, LP    
 
               
NDEx Title Services, L.L.C.
  Texas   100% owned by
National Default Exchange
Holdings, LP    
 
               
discoverReady LLC
  Delaware   85% owned by Dolan Media   850,000 common units

 

Sch 4.18-3



--------------------------------------------------------------------------------



 



SCHEDULE 6.8
AFFILIATE TRANSACTIONS

1.   Services Agreement dated as of March 14, 2006 by and among Trott & Trott,
Professional Corporation, David A. Trott and APC

2.   Employment Agreement dated as of March 14, 2006 by and between David A.
Trott and APC, as amended December 29, 2008

3.   Office and Space Sharing Agreement dated as of March 14, 2006 by and
between Trott & Trott, Professional Corporation and APC

4.   Sublease dated as of March 14, 2006 by and between Trott & Trott,
Professional Corporation and APC

5.   Services Agreement dated as of January 9, 2006 by and among Feiwell &
Hannoy, P.C., Michael Feiwell, Doug Hannoy and APC

6.   Employment Agreement dated as of January 9, 2007 by and between Michael J.
Feiwell and APC, as amended December 29, 2008

7.   Employment Agreement dated as of January 9, 2007 by and between Douglas
Hannoy and APC, as amended December 29, 2008   8.   Sublease dated as of
January 9, 2007 by and between Wolverines I, Inc. and APC

9.   Office and Space Sharing Agreement dated as of January 9, 2007 by and
between Feiwell & Hannoy, P.C. and APC   10.   Amended and Restated Operating
Agreement of APC dated as of March 14, 2006, as amended   11.   APC Note payable
to Dolan Finance Company dated as of November 10, 2006   12.   APC Note payable
to Dolan Finance Company dated as of January 9, 2007   13.   APC Note payable to
Dolan Finance Company dated as of January 9, 2008   14.   APC Note payable to
Dolan Finance Company dated as of January 8, 2009   15.   APC Note payable to
Dolan Finance Company dated September 2, 2008   16.   APC Note payable to Dolan
Finance Company dated October 1, 2009

17.   Amended and Restated Employment Agreement dated as of April 1, 2007 by and
between Dolan Media Company and James P. Dolan, as amended December 29, 2008

 

Sch 6.8-1



--------------------------------------------------------------------------------



 



18.   Amended and Restated Employment Agreement dated as of August 1, 2009 by
and between Dolan Media Company and Scott Pollei

19.   Employment Agreement dated as of April 1, 2007 by and between Dolan Media
Company and Mark W.C. Stodder, as amended December 29, 2008 and August 1, 2009

20.   Employment Agreement dated as of August 1, 2009 by and between Dolan Media
Company and Vicki J. Duncomb

21.   Net Director, LLC, in which David A. Trott owns 11.1%, provides an
information clearing house service used by APC

22.   American Servicing Corporation, in which David A. Trott owns 60%, provides
property tax searches and courier services to APC

23.   Lease dated as of April 1, 2007 by and between APC and NW13, LLC, in which
David A. Trott owns 75%

24. Lease by and between Lawyers Weekly, Inc. and NW13, LLC

25.   Agreement by and between Dolan Media Company and Trott & Trott,
Professional Corporation to pay Trott & Trott a fee in connection with Dolan
Finance’s loan to APC

26.   Option Agreement pursuant to which Frappier Daffin & Barrett, LLP shall
grant to Trott & Trott, Professional Corporation an option to purchase Frappier
Daffin & Barrett, LLP’s equity interests in Brown & Shapiro, LLP

27.   Sublease for 15000 Surveyor Blvd., Addison, Texas 75001, by and between
National Default Exchange Holdings, LP and Barrett Daffin Frappier Turner &
Engel, LLP

28.   Sublease for 1900 St. James Place, Houston, Texas 77056, by and between
National Default Exchange Holdings, LP and Barrett Daffin Frappier Turner &
Engel, LLP

29.   Office Sharing Agreements, by and between National Default Exchange
Holdings, LP, Barrett Daffin Frappier Turner & Engel, LLP

30.   Access Agreement for 15000 Surveyor Blvd., Addison, Texas 75001, by and
between National Default Exchange Holdings, LP and Michael C. Barrett

31.   Amended and Restated Services Agreement, by and between National Default
Exchange, LP and Barrett Daffin Frappier Turner & Engel, LLP, as amended

32.   Services Agreement, by and between National Default Exchange, LP and
Barrett Daffin & Frappier, LLP, as amended

33.   Services Agreement, by and between NDEx West, LLC and Barrett Daffin
Frappier Treder & Weiss, LLP, as amended

 

Sch 6.8-2



--------------------------------------------------------------------------------



 



34.   Employment Agreement dated as of November 2, 2009 between Jim Wagner and
discoverReady LLC   35.   Employment Agreement dated as of November 2, 2009
between Steve Harber and discoverReady LLC   36.   Employment Agreement dated as
of November 2, 2009 between Paul Yerkes and discoverReady LLC   37.   Employment
Agreement dated as of November 2, 2009 between David Shub and discoverReady LLC.

38.   Employment Agreement dated as of November 2, 2009 between Parkhill Mays
and discoverReady LLC.

 

Sch 6.8-3



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SECOND AMENDMENT
[INTENTIONALLY OMITTED; NOT USED]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO
SECOND AMENDMENT
DISCOVERREADY ACQUISITION COLLATERAL ASSIGNMENT
(See Attached)

 

 



--------------------------------------------------------------------------------



 



COLLATERAL ASSIGNMENT OF UNDERTAKINGS
UNDER ACQUISITION DOCUMENTS
THIS COLLATERAL ASSIGNMENT (“Assignment”) is made as of November 2, 2009, by
DOLAN MEDIA COMPANY, a Delaware corporation (the “Purchaser”), in favor of U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as agent for the
Banks (as defined below) (the “Agent”).
RECITALS
A. DR Holdco LLC (the “Seller”), the Purchaser, and the other entities party
thereto have entered into that certain Membership Interests Purchase Agreement
dated as of November 2, 2009 (the “Membership Interests Purchase Agreement”)
pursuant to which, among other things, the Seller has agreed to transfer to
Dolan Media Company certain equity interests in discoverReady LLC, a Delaware
limited liability company (the DiscoverReady Acquisition”).
B. Pursuant to the terms of the Membership Interests Purchase Agreement and the
other documents executed and delivered in connection therewith (collectively
with the Membership Interests Purchase Agreement, the “Acquisition Documents”),
the Seller has made certain representations, warranties, covenants and
indemnification agreements and other agreements (collectively, the
“Undertakings”) in favor of the Purchaser.
C. The Purchaser, the other entities party thereto as borrowers (together with
the Purchaser, the “Borrowers”), Dolan Media Company, as the Borrowers’ Agent,
the Agent and various financial institutions as may become, from time to time,
parties thereto (the “Banks”) are parties to that certain Second Amended and
Restated Credit Agreement dated as of August 8, 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Agent and the Banks have agreed to
make loans and other financial accommodations to or for the benefit of the
Borrowers.
D. It is a condition precedent to the obligations of the Agent and the Banks to
continue to extend credit accommodations pursuant to the terms of the Credit
Agreement that this Assignment be executed and delivered by the Purchaser.
E. The Purchaser finds it advantageous, desirable, and in its best interests to
comply with the requirement that this Assignment be executed and delivered to
the Agent for itself and the benefit of the Banks.

 

Ex. B-1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Purchaser hereby agrees as follows:
1. The Purchaser hereby collaterally hypothecates, assigns and grants to Agent,
for the benefit of itself and the Banks, as additional security for the payment
and performance in full of the Obligations (as such term is defined in the
Credit Agreement), a security interest in all of the Purchaser’s rights and
remedies with respect to any and all of the Undertakings.
2. The Purchaser agrees to (a) promptly notify the Agent when it becomes aware
of any dispute with, and claim against, any person or entity for which the
Purchaser has a claim in excess of $50,000 in the aggregate under the
Acquisition Documents (such claims the “Material Claims”); (b) subject to the
last sentence of this Section 2, diligently enforce such claim; and (c) promptly
provide the Agent with copies of all notices, demands, requests and other
communications sent or received by the Purchaser pursuant to the Acquisition
Documents with respect to Material Claims, as well as prior written notice of
the Purchaser’s intention to exercise any power, right or remedy pursuant to the
Acquisition Documents with respect to Material Claims. In no event shall the
Purchaser, without the prior written consent of the Agent, waive, release or
discharge any person or entity with respect to any Undertaking or compromise or
settle any Undertaking or any claim or dispute with respect to any Undertaking,
unless the Purchaser determines in its reasonable business judgment that any
such action will not have a material adverse effect on the conduct of its
business, and no such waiver, release, discharge, compromise or settlement shall
be effective without the prior written consent of the Agent, unless the
Purchaser determines in its reasonable business judgment that any such action
will not have a material adverse effect on the conduct of its business.
3. The Purchaser hereby irrevocably authorizes and empowers the Agent as its
agent at any time after the occurrence and during the continuance of an Event of
Default (as such term is defined in the Credit Agreement) to (a) either directly
or on behalf of the Purchaser, assert any claims and demands and enforce any
rights and remedies as the Purchaser, may have, from time to time, with respect
to the Undertakings, as the Agent may deem proper, and (b) receive and collect
any and all proceeds, awards or amounts due to the Purchaser under any
Acquisition Document (including, without limitation, any amounts due such
Purchaser in respect of any indemnification claims under any Acquisition
Document) and promptly apply all such amounts on account of the Obligations in
accordance with Section 8.10 of the Credit Agreement. The Purchaser hereby
irrevocably, until the Obligations are paid in full, makes, constitutes and
appoints the Agent (and all officers, employees or agents designated by the
Agent) as the Purchaser’s true and lawful attorney to assert, at any time after
the occurrence and during the continuance of an Event of Default, any claims and
demands or enforce any rights and remedies with respect to the Undertakings and
collect such proceeds, awards and amounts with respect to the Undertakings and
to apply such monies promptly to the Obligations in such manner as the Agent
shall elect.
4. The Purchaser hereby agrees and acknowledges that the Agent shall not be
deemed to have assumed any of the obligations or liabilities of the Purchaser
under any Acquisition Document by reason of this Assignment or otherwise, and
further agrees to indemnify, protect, defend and hold the Agent harmless from
and with respect to any claims or demands by the Seller thereunder.

 

Ex. B-2



--------------------------------------------------------------------------------



 



5. The Purchaser hereby agrees that, after the occurrence and during the
continuance of an Event of Default, if the Purchaser shall receive any monies
with respect to an Undertaking, whether or not by reason of any assertion by
either the Purchaser or the Agent of its rights under any Acquisition Document,
said monies shall be received in trust by the Purchaser for the Agent and
immediately turned over to the Agent by the Purchaser for prompt application to
the Obligations in such manner as the Agent shall elect.
6. The Purchaser hereby agrees that, after the occurrence and during the
continuation of an Event of Default, it shall not deduct or set off against any
amounts owing by the Seller to the Purchaser pursuant to a claim with respect to
any Undertaking any amounts owed by the Purchaser to the Seller, without the
prior written consent of the Agent, unless such amount is no more than de
minimis.
7. This Assignment may be executed in several counterparts as deemed necessary
or convenient, each of which, when so executed, shall be deemed an original,
provided that all such counterparts shall be regarded as one and the same
document, and either party to this Assignment may execute any such agreement by
executing a counterpart of such agreement.
8. THIS ASSIGNMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS, THEIR HOLDING
COMPANIES AND THEIR AFFILIATES.
[The next page is the signature page.]

 

Ex. B-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Assignment has been executed and delivered as of the
day and year first written above.

            DOLAN MEDIA COMPANY
      By:           Name:           Title:      

 

Ex. B-4



--------------------------------------------------------------------------------



 



         

          AGREED AND ACCEPTED
this ___ day of November, 2009    
 
        U.S. BANK NATIONAL ASSOCIATION,
as Agent    
 
       
By:
       
 
 
 
Bradley R. Sprang
Vice President    

 

Ex. B-5



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
The undersigned hereby acknowledges the foregoing Assignment and agrees that the
Undertakings shall inure to the benefit of the Agent and the Banks, and the
Agent shall have the right to assert and enforce all or any of such Undertakings
against the undersigned, in each case in accordance with the terms of the
foregoing Assignment. The undersigned agrees that the undersigned shall not
deduct from or set off against any amount owing by the undersigned to the Agent,
any Bank or the Borrower pursuant to a claim with respect to any Undertaking,
any amounts the undersigned claims are due from the Agent, any Bank or the
Borrower to the extent the same is prohibited by the terms of the foregoing
Assignment. The undersigned agrees and acknowledges that the Agent and the Banks
shall not be deemed to have assumed any of the obligations or liabilities of the
Borrower under the Acquisition Documents by reason of the Assignment or
otherwise.

              Dated: November __, 2009   DR HOLDCO LLC    
 
                     
 
  By:        
 
  Title:  
 
   
 
     
 
   

 

Ex. B-6



--------------------------------------------------------------------------------



 



EXHIBIT C TO
SECOND AMENDMENT
JOINDER AGREEMENT (CREDIT AGREEMENT)
(See Attached)

 

 



--------------------------------------------------------------------------------



 



JOINDER AGREEMENT
This Joinder Agreement (this “Agreement”), dated as of November 2, 2009 (the
“Effective Date”), is made by DISCOVERREADY LLC, a Delaware limited liability
company (the “New Borrower”), in favor of U.S. BANK NATIONAL ASSOCIATION, as
Agent for the Banks under the Credit Agreement (each as defined below).
RECITALS
A. Dolan Media Company, a Delaware corporation, Dolan Finance Company, a
Minnesota corporation, Dolan Publishing Company, a Delaware corporation, Dolan
Publishing Finance Company, a Minnesota corporation, Cleo Company, a Delaware
corporation, Long Island Business News, Inc., a New York corporation, Daily
Journal of Commerce, Inc., a Delaware corporation, Lawyer’s Weekly, Inc., a
Delaware corporation, Legal Ledger, Inc., a Minnesota corporation, The Journal
Record Publishing Co., a Delaware corporation, Daily Reporter Publishing
Company, a Delaware corporation, New Orleans Publishing Group, Inc., a Louisiana
corporation, NOPG, L.L.C., a Louisiana limited liability company, Wisconsin
Publishing Company, a Minnesota corporation, Legal Com of Delaware, Inc., a
Delaware corporation, Missouri Lawyers Media, Inc., a Missouri corporation, The
Daily Record Company, a Maryland corporation, Idaho Business Review, Inc., an
Idaho corporation, Finance and Commerce, Inc., a Minnesota corporation, Counsel
Press, LLC, a Delaware limited liability company, Arizona News Service, LLC, a
Delaware limited liability company, Dolan DLN LLC, a Delaware limited liability
company, Dolan APC LLC, a Delaware limited liability company, American
Processing Company, LLC, a Michigan limited liability company, THP / NDEx AIV
Corp., a Delaware corporation, THP / NDEx AIV, L.P., a Delaware limited
partnership, National Default Exchange Holdings, LP, a Delaware limited
partnership, National Default Exchange Management, Inc., a Delaware corporation,
National Default Exchange GP, LLC, a Delaware limited liability company,
National Default Exchange, LP, a Delaware limited partnership, NDEx
Technologies, LLC, a Texas limited liability company, NDEx West, LLC, a Delaware
limited liability company and NDEx Title Services, L.L.C., a Texas limited
liability company (each individually, an “Existing Borrower” and, collectively,
the “Existing Borrowers”), the Borrowers’ Agent party thereto, the banks which
are signatories thereto (individually, a “Bank” and, collectively, the “Banks”),
and U.S. Bank National Association, as agent for the Banks (in such capacity,
the “Agent”), have entered into a Second Amended and Restated Credit Agreement
dated as of August 8, 2007 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).
B. The New Borrower desires to become a Borrower under the Credit Agreement and
the other Loan Documents (as defined therein).

 

Ex. C-1



--------------------------------------------------------------------------------



 



NOW THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations and agreements set forth herein and in the Credit Agreement and the
other Loan Documents, and other valuable consideration, the receipt of which is
hereby acknowledged, the undersigned hereby consent and agree as follows:
1. Capitalized terms used in this Agreement, but not otherwise defined, shall
have the meanings ascribed to them in the Credit Agreement.
2. Without in any manner affecting the Existing Borrowers’ joint and several
liability under the Loan Documents, the New Borrower hereby jointly and
severally assumes and agrees to perform all of the terms, restrictions,
obligations and conditions of a “Borrower” under the Credit Agreement, the Notes
and each other Loan Document to which any Existing Borrower is a party and, by
execution of this Agreement, is hereby designated a “Borrower” for purposes of,
and agrees to be bound by, each and all terms of the Credit Agreement, the Notes
and each other Loan Document to which any Existing Borrower is a party. Without
limiting the generality of the foregoing, the New Borrower hereby (a) expressly
agrees that it is jointly and severally liable for and assumes all Obligations
under the Credit Agreement, the Notes and all other Loan Documents to which any
Existing Borrower is a party, and (b) agrees to perform for the Agent’s and the
Banks’ benefit and be bound by the terms and covenants of the Credit Agreement,
the Notes or each other Loan Document to which any Existing Borrower is a party.
3. Subject to Section 5 hereof, the Agent confirms that the New Borrower is a
“Borrower” under the Loan Documents and all of the rights and obligations of a
Borrower under the Credit Agreement shall inure to and bind, as a joint and
several obligor, the New Borrower.
4. The New Borrower represents to the Agent and the Banks that:
(a) It is a limited liability company duly organized, validly existing and in
good standing under the laws of the state of its formation, and has the power
and authority and the legal right to own and operate its properties and to
conduct the business in which it is currently engaged.
(b) It has the power and authority and the legal right to execute and deliver,
and to perform its obligations under, this Agreement, the Credit Agreement, the
Notes and all other Loan Documents and has taken all necessary action required
by its form of organization to authorize such execution, delivery and
performance.
(c) This Agreement, the Credit Agreement, the Notes and all other Loan Documents
constitute its legal, valid and binding obligations enforceable in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

Ex. C-2



--------------------------------------------------------------------------------



 



(d) The execution, delivery and performance of this Agreement, the Credit
Agreement and all other Loan Documents will not (i) violate any provision of any
law, statute, rule or regulation or any order, writ, judgment, injunction,
decree, determination or award of any court, governmental agency or arbitrator
presently in effect having applicability to it, (ii) violate or contravene any
provision of its organizational documents, or (iii) result in a breach of or
constitute a default under any indenture, loan or credit agreement or any other
agreement, lease or instrument to which it is a party or by which it or any of
its properties may be bound or result in the creation of any lien thereunder. It
is not in default under or in violation of any such law, statute, rule or
regulation, order, writ, judgment, injunction, decree, determination or award or
any such indenture, loan or credit agreement or other agreement, lease or
instrument in any case in which the consequences of such default or violation
could have a material adverse effect on its business, operations, properties,
assets or condition (financial or otherwise).
(e) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on its part to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Agreement, the Credit
Agreement, the Notes and all other Loan Documents.
(f) There are no actions, suits or proceedings pending or, to its knowledge,
threatened against or affecting it or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder and under this
Agreement, the Credit Agreement, the Notes and all other Loan Documents.
(g) It expects to derive benefits from the transactions resulting in the
creation of the Obligations. The Agent and the Banks may rely conclusively on
the continuing warranty, hereby made, that the New Borrower continues to be
benefited by the Banks’ extension of credit accommodations to the Borrowers and
neither the Agent nor the Banks shall have any duty to inquire into or confirm
the receipt of any such benefits, and this Agreement, the Credit Agreement, the
Notes and all other Loan Documents to which it is a party shall be effective and
enforceable by the Agent and the Banks without regard to the receipt, nature or
value of any such benefits.
(h) The representations and warranties contained in Article IV of the Credit
Agreement are true and correct, with respect to the New Borrower, as of the
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they are true and correct
as of such earlier date, and after giving effect to this Agreement, there will
exist no breach of such representations and warranties.
5. Effectiveness. This Agreement shall become effective upon the Second
Amendment Effective Date.

 

Ex. C-3



--------------------------------------------------------------------------------



 



6. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY
OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
Whenever possible, each provision of this Agreement and any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be interpreted in such manner as to be effective and valid under
such applicable law, but, if any provision of this Agreement or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto.
7. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
8. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.
9. New Borrower Acknowledgements. The New Borrower hereby acknowledges that
(a) it has received from the Borrowers’ Agent true and correct copies of each
Loan Document, (b) it has been advised by counsel in the negotiation, execution
and delivery of this Agreement, and (c) the New Borrower shall rely entirely
upon its own judgment with respect to its business, and any review, inspection
or supervision of, or information supplied to, the New Borrower by the Banks is
for the protection of the Banks and neither the New Borrower nor any third party
is entitled to rely thereon.
(REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK)

 

Ex. C-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

            DISCOVERREADY LLC,
as New Borrower
      By:           Name:           Title:        

Address for purposes of notice:
222 South Ninth Street
Suite 2300
Minneapolis, MN 55402
Attention:                     

 

Ex. C-5



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Agent
      By:           Bradley R. Sprang        Vice President   

 

Ex. C-6



--------------------------------------------------------------------------------



 



         

EXHIBIT D TO
SECOND AMENDMENT
SECURITY AGREEMENT (DISCOVERREADY)
(See Attached)

 

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
(discoverReady LLC)
THIS SECURITY AGREEMENT (this “Agreement”), dated as of November 2, 2009, is
made and given by DISCOVERREADY LLC, a Delaware limited liability company (the
“Grantor”), to U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as agent (in such capacity, together with any successor in such capacity, the
“Secured Party”) for the banks (the “Banks”) party from time to time to the
Credit Agreement defined below.
RECITALS
A. The Grantor (by way of joinder), the other entities parties thereto as
“Borrowers”, the Banks and the Secured Party have entered into a Second Amended
and Restated Credit Agreement dated as of August 8, 2007 (as the same may be
amended, supplemented, extended, restated, or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Banks have agreed to extend
to the Grantor and the other Borrowers certain credit accommodations.
B. It is a condition precedent to the obligation of the Secured Party to
continue to extend credit accommodations pursuant to the terms of the Credit
Agreement that this Agreement be executed and delivered by the Grantor.
C. The Grantor finds it advantageous, desirable and in its best interests to
comply with the requirement that it execute and deliver this Agreement to the
Secured Party.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Banks to extend credit accommodations to the Grantor under the Credit Agreement,
the Grantor hereby agrees with the Secured Party for the benefit of the Secured
Party and the Banks as follows:
Section 1. Defined Terms.
1(a) As used in this Agreement, the following terms shall have the meanings
indicated:
“Account” shall mean a right to payment of a monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card, or (viii) as winnings in a lottery or
other game of chance operated, sponsored, licensed or authorized by a State or
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. The term includes health-care
insurance receivables.

 

Ex. D-1



--------------------------------------------------------------------------------



 



“Account Debtor” shall mean a Person who is obligated on or under any Account,
Chattel Paper, Instrument or General Intangible.
“Chattel Paper” shall mean a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.
“Collateral” shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.
“Default” shall mean any event which, with the giving of notice or lapse of
time, or both, would constitute an Event of Default.
“Deposit Account” shall mean any demand, time, savings, passbook or similar
account maintained with a bank.
“Document” shall mean a document of title or a warehouse receipt.
“Equipment” shall mean all machinery, equipment, motor vehicles, furniture,
furnishings and fixtures, including all accessions, accessories and attachments
thereto, and any guaranties, warranties, indemnities and other agreements of
manufacturers, vendors and others with respect to such Equipment.
“Event of Default” shall have the meaning given to such term in 0 hereof.
“Financing Statement” shall have the meaning given to such term in 0 hereof.
“Fixtures” shall mean goods that have become so related to particular real
property that an interest in them arises under real property law.

 

Ex. D-2



--------------------------------------------------------------------------------



 



“General Intangibles” shall mean any personal property (other than goods,
Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments, Investment
Property, Letter of Credit Rights and money) including things in action,
contract rights, payment intangibles, software, corporate and other business
records, inventions, designs, patents, patent applications, service marks,
trademarks, tradenames, trade secrets, internet domain names, engineering
drawings, good will, registrations, copyrights, licenses, franchises, customer
lists, tax refund claims, royalties, licensing and product rights, rights to the
retrieval from third parties of electronically processed and recorded data and
all rights to payment resulting from an order of any court.
“Instrument” shall mean a negotiable instrument or any other writing which
evidences a right to the payment of a monetary obligation and is not itself a
security agreement or lease and is of a type which is transferred in the
ordinary course of business by delivery with any necessary endorsement or
assignment.
“Inventory” shall mean goods, other than farm products, which are leased by a
person as lessor, are held by a person for sale or lease or to be furnished
under a contract of service, are furnished by a person under a contract of
service, or consist of raw materials, work in process, or materials used or
consumed in a business or incorporated or consumed in the production of any of
the foregoing and supplies, in each case wherever the same shall be located,
whether in transit, on consignment, in retail outlets, warehouses, terminals or
otherwise, and all property the sale, lease or other disposition of which has
given rise to an Account and which has been returned to the Grantor or
repossessed by the Grantor or stopped in transit.
“Investment Property” shall mean a security, whether certificated or
uncertificated, a security entitlement, a securities account and all financial
assets therein, a commodity contract or a commodity account.
“Letter of Credit Right” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.
“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.
“Obligations” shall mean (a) all indebtedness, liabilities and obligations of
the Grantor and the other Borrowers to the Secured Party, the Banks and/or the
Rate Protection Providers (as defined in the Credit Agreement) of every kind,
nature or description under the Credit Agreement, including the Grantor’s and
the other Borrowers’ obligation on any promissory note or notes under the Credit
Agreement and any note or notes hereafter issued in substitution or replacement
thereof, (b) the Rate Protection Obligations (as defined in the Credit
Agreement), and (c) all liabilities of the Grantor under this Agreement, in all
of the foregoing cases whether due or to become due, and whether now existing or
hereafter arising or incurred.

 

Ex. D-3



--------------------------------------------------------------------------------



 



“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.
“Security Interest” shall have the meaning given such term in Section 2 hereof.
1(b) All other terms used in this Agreement which are not specifically defined
herein shall have the meaning assigned to such terms in Article 9 of the Uniform
Commercial Code as in effect in the State of Minnesota.
1(c) Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular, references to the singular include the
plural and “or” has the inclusive meaning represented by the phrase “and/or.”
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The words “hereof,” “herein,” “hereunder”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement. References to Sections are
references to Sections in this Agreement unless otherwise provided.
Section 2. Grant of Security Interest. As security for the payment and
performance of all of the Obligations, the Grantor hereby grants to the Secured
Party for the ratable benefit of the Secured Party and the Banks a security
interest (the “Security Interest”) in all of the Grantor’s right, title, and
interest in and to the following, whether now or hereafter owned, existing,
arising or acquired and wherever located:
2(a) All Accounts;
2(b) All Chattel Paper;
2(c) All Deposit Accounts;
2(d) All Documents;
2(e) All Equipment;
2(f) All Fixtures;

 

Ex. D-4



--------------------------------------------------------------------------------



 



2(g) All General Intangibles;
2(h) All Instruments;
2(i) All Inventory;
2(j) All Investment Property;
2(k) All Letter of Credit Rights; and
2(l) To the extent not otherwise included in the foregoing, all other rights to
the payment of money, including rents and other sums payable to the Grantor
under leases, rental agreements and other Chattel Paper; all books,
correspondence, credit files, records, invoices, bills of lading, and other
documents relating to any of the foregoing, including, without limitation, all
tapes, cards, disks, computer software, computer runs, and other papers and
documents in the possession or control of the Grantor or any computer bureau
from time to time acting for the Grantor; all rights in, to and under all
policies insuring the life of any officer, director, stockholder or employee of
the Grantor, the proceeds of which are payable to the Grantor; all accessions
and additions to, parts and appurtenances of, substitutions for and replacements
of any of the foregoing; and all proceeds (including insurance proceeds) and
products thereof.
Notwithstanding the foregoing provisions of this Section 2, the pledge and grant
of a Lien and Security Interest as provided herein shall not extend to, and the
term “Collateral” shall not include, any contract, Instrument, license or
Chattel Paper in which the Grantor has any right, title or interest in and to
the extent such contract, Instrument, license or Chattel Paper includes an
enforceable provision containing a restriction on assignment such that the
creation of a security interest in the right, title or interest of the Grantor
therein would be prohibited and would, in and of itself, cause or result in a
default thereunder enabling another Person party to such contract, Instrument,
license or Chattel Paper to enforce any remedy with respect thereto (the
“Excluded Collateral”); provided that the foregoing exclusion shall not apply if
(a) such prohibition has been waived or such other Person has otherwise
consented to the creation hereunder of a security interest in such contract,
Instrument, license or Chattel Paper or (b) such prohibition would be rendered
ineffective pursuant to Sections 9-407(a) or 9-408(a) of Article 9 of the
Uniform Commercial Code, as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the Bankruptcy Code) or
principles of equity; provided, further, that immediately upon the
ineffectiveness or lapse or termination of any such provision, the Collateral
shall include, and such Debtor shall be deemed to have granted a security
interest in, all its rights, title and interests in and to such contract,
Instrument, license or Chattel Paper as if such provision had never been in
effect; and provided, further, that the foregoing exclusion shall in no way be
construed so as to limit, impair or otherwise affect the Secured Party’s
unconditional continuing security interest in and to all rights, title and
interests of the Grantor in or to any payment obligations or other rights to
receive monies due or to become due under any such contract, Instrument, license
or Chattel Paper and in any such monies and other proceeds of such contract,
Instrument, license or Chattel Paper.

 

Ex. D-5



--------------------------------------------------------------------------------



 



Section 3. Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the Accounts, Chattel
Paper, General Intangibles and other items included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Secured Party of any of the rights hereunder shall not release the
Grantor from any of its duties or obligations under the Accounts or any other
items included in the Collateral, and (c) neither the Secured Party nor any Bank
shall have any obligation or liability under Accounts, Chattel Paper, General
Intangibles and other items included in the Collateral by reason of this
Agreement, nor shall the Secured Party or any Bank be obligated to perform any
of the obligations or duties of the Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
Section 4. Title to Collateral. Except for dispositions permitted under
Section 5, the Grantor has (or will have at the time it acquires rights in
Collateral hereafter acquired or arising) and will maintain so long as the
Security Interest may remain outstanding, title to each item of Collateral
(including the proceeds and products thereof), free and clear of all Liens
except the Security Interest and except Liens permitted by the Credit Agreement
(the “Permitted Liens”). The Grantor will not license any Collateral except in
the ordinary course of business. The Grantor will defend the Collateral against
all claims or demands of all Persons (other than the Secured Party) claiming the
Collateral or any interest therein, subject to the rights of Persons holding
Permitted Liens. As of the date of execution of this Agreement, no effective
financing statement or other similar document used to perfect and preserve a
security interest under the laws of any jurisdiction (a “Financing Statement”)
covering all or any part of the Collateral is on file in any recording office,
except such as may have been filed (a) in favor of the Secured Party for the
benefit of the Banks relating to this Agreement, or (b) to perfect Permitted
Liens.
Section 5. Disposition of Collateral. The Grantor will not sell, lease or
otherwise dispose of, or discount or factor with or without recourse, any
Collateral, except for sales of items of Inventory in the ordinary course of
business and dispositions of Equipment which are immediately replaced with
comparable replacement equipment and except as permitted under the Credit
Agreement.
Section 6. Names, Offices, Locations, Jurisdiction of Organization. The
Grantor’s legal name (as set forth in its constituent documents filed with the
appropriate governmental official or agency) and jurisdiction of organization is
as set forth in the opening paragraph hereof. The organizational number of the
Grantor is set forth on the signature page of this Agreement. The Grantor will
from time to time at the reasonable request of the Secured Party provide the
Secured Party with current good standing certificates and/or state-certified
constituent documents from the appropriate governmental officials no more than
once in any twelve-month period unless an Event of Default has occurred and is
continuing. The chief place of business and chief executive office of the
Grantor are located at its address set forth on the signature page hereof. The
Grantor will not locate or relocate any item of Collateral into any jurisdiction
in which an additional Financing Statement would be required to be filed to
maintain the Secured Party’s perfected security interest in such Collateral and
will not change its name, the location of its chief place of business and chief
executive office or its corporate structure (including without limitation, its
jurisdiction of organization) unless the Secured Party has been given at least
30 days prior written notice thereof and the Grantor has executed and delivered
to the Secured Party such Financing Statements and other instruments reasonably
requested by the Secured Party during such 30 day period to continue the
perfection of the Security Interest, provided that the foregoing shall not
affect the Grantor’s obligations under Section 8.

 

Ex. D-6



--------------------------------------------------------------------------------



 



Section 7. Rights to Payment. Except as the Grantor may otherwise advise the
Secured Party in writing, each Account, Chattel Paper, Document, General
Intangible and Instrument constituting or evidencing Collateral is (or, in the
case of all future Collateral, will be when arising or issued), to the knowledge
of the Grantor, the valid, genuine and legally enforceable obligation of the
Account Debtor or other obligor named therein or in the Grantor’s records
pertaining thereto as being obligated to pay or perform such obligation. Without
the Secured Party’s prior written consent, the Grantor will not agree to any
modifications, amendments, subordinations, cancellations or terminations of the
obligations of any such Account Debtors or other obligors except in the ordinary
course of business. The Grantor will perform and comply in all material respects
with all its obligations under any items included in the Collateral and exercise
promptly and diligently its rights thereunder.
Section 8. Further Assurances; Attorney-in-Fact.
8(a) The Grantor agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that the Secured Party may reasonably request, in order to perfect and
protect the Security Interest granted or purported to be granted hereby or to
enable the Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any Collateral (but any failure to request or assure
that the Grantor execute and deliver such instrument or documents or to take
such action shall not affect or impair the validity, sufficiency or
enforceability of this Agreement and the Security Interest, regardless of
whether any such item was or was not executed and delivered or action taken in a
similar context or on a prior occasion). Without limiting the generality of the
foregoing, the Grantor will, promptly and from time to time at the reasonable
request of the Secured Party: (i) execute and file such Financing Statements or
continuation statements in respect thereof, or amendments thereto, and such
other instruments or notices (including fixture filings with any necessary legal
descriptions as to any goods included in the Collateral which the Secured Party
determines might be deemed to be fixtures, and instruments and notices with
respect to vehicle titles), as may be necessary or desirable, or as the Secured
Party may reasonably request, in order to perfect, preserve, and enhance the
Security Interest granted or purported to be granted hereby; (ii) obtain from
any bailee holding any material item of Collateral an acknowledgement, in form
reasonably satisfactory to the Secured Party that such bailee holds such
collateral for the benefit of the Secured Party; (iii) obtain from any
securities intermediary, or other party holding any item of Collateral
constituting uncertified securities, book-entry securities or securities
entitlements, control agreements in form reasonably satisfactory to the Secured
Party; and (iv) deliver and pledge to the Secured Party, all Instruments and
Documents, duly indorsed or accompanied by duly executed instruments of transfer
or assignment, with full recourse to the Grantor, all in form and substance
reasonably satisfactory to the Secured Party.

 

Ex. D-7



--------------------------------------------------------------------------------



 



8(b) The Grantor hereby authorizes the Secured Party to file one or more
Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of the Grantor where permitted by law. The Grantor irrevocably waives
any right to notice of any such filing. A photocopy or other reproduction of
this Agreement or any Financing Statement covering the Collateral or any part
thereof shall be sufficient as a Financing Statement where permitted by law.
8(c) The Grantor will furnish to the Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail and in form and substance reasonably
satisfactory to the Secured Party.
8(d) In furtherance, and not in limitation, of the other rights, powers and
remedies granted to the Secured Party in this Agreement, the Grantor hereby
appoints the Secured Party the Grantor’s attorney-in-fact, with full authority
in the place and stead of the Grantor and in the name of the Grantor or
otherwise, from time to time in the Secured Party’s good faith discretion upon
the occurrence and during the continuance of an Event of Default, to take any
action (including the right to collect on any Collateral) and to execute any
instrument that the Secured Party may reasonably believe is necessary or
advisable to accomplish the purposes of this Agreement, in a manner consistent
with the terms hereof.
Section 9. Taxes and Claims. The Grantor will promptly pay all taxes and other
governmental charges levied or assessed upon or against any Collateral or upon
or against the creation, perfection or continuance of the Security Interest, as
well as all other claims of any kind (including claims for labor, material and
supplies) against or with respect to the Collateral, except to the extent
(a) such taxes, charges or claims are being contested in good faith by
appropriate proceedings, (b) such proceedings do not involve any material danger
of the sale, forfeiture or loss of any of the Collateral or any interest therein
and (c) such taxes, charges or claims are adequately reserved against on the
Grantor’s books in accordance with generally accepted accounting principles.
Section 10. Books and Records. The Grantor will keep and maintain at its own
cost and expense satisfactory and complete records of the Collateral, including
a record of all payments received and credits granted with respect to all
Accounts, Chattel Paper and other items included in the Collateral.
Section 11. Inspection, Reports, Verifications. The Grantor will at all
reasonable times permit the Secured Party or its representatives or any other
Person designated pursuant to Section 5.5 of the Credit Agreement (a “Designated
Person”) to examine or inspect any Collateral, any evidence of Collateral and
the Grantor’s books and records concerning the Collateral, wherever located in
accordance with Section 5.5 of the Credit Agreement. The Grantor will from time
to time as reasonably requested by the Secured Party furnish to the Secured
Party a report on its Accounts, Chattel Paper, General Intangibles and
Instruments, naming the Account Debtors or other obligors thereon, the amount
due and the aging thereof. After the occurrence and during the continuance of an
Event of Default, the Secured Party, its designee or any other Designated Person
is authorized to contact Account Debtors and other Persons obligated on any such
Collateral from time to time to verify the existence, amount and/or terms of
such Collateral.

 

Ex. D-8



--------------------------------------------------------------------------------



 



Section 12. Notice of Loss. The Grantor will promptly notify the Secured Party
of any loss of or material damage to any material item of Collateral or of any
substantial adverse change, known to the Grantor, in any material item of
Collateral or the prospect of payment or performance thereof.
Section 13. Insurance. The Grantor will keep the Inventory and Equipment insured
to the extent required by Section 5.3 of the Credit Agreement. Each such policy
or the certificate with respect thereto shall provide that such policy shall not
be canceled or allowed to lapse unless at least 30 days prior written notice is
given to the Secured Party.
Section 14. Lawful Use; Fair Labor Standards Act. The Grantor will use and keep
the Collateral, and will require that others use and keep the Collateral, only
for lawful purposes, without violation, in any material respect, of any federal,
state or local law, statute or ordinance. All Inventory of the Grantor as of the
date of this Agreement that was produced by the Grantor or with respect to which
the Grantor performed any manufacturing or assembly process was produced by the
Grantor (or such manufacturing or assembly process was conducted) in compliance
in all material respects with all requirements of the Fair Labor Standards Act,
and all Inventory produced, manufactured or assembled by the Grantor after the
date of this Agreement will be so produced, manufactured or assembled, as the
case may be.
Section 15. Action by the Secured Party. If the Grantor at any time fails to
perform or observe any of the foregoing agreements, the Secured Party shall have
(and the Grantor hereby grants to the Secured Party) the right, power and
authority (but not the duty) to perform or observe such agreement on behalf and
in the name, place and stead of the Grantor (or, at the Secured Party’s option,
in the Secured Party’s name) and to take any and all other actions which the
Secured Party may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of Liens,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and Financing Statements, and the indorsement of
instruments); and the Grantor shall thereupon pay to the Secured Party on demand
the amount of all monies expended and all costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Secured Party in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Secured Party, together with
interest thereon from the date expended or incurred at the highest lawful rate
then applicable to any of the Obligations, and all such monies expended, costs
and expenses and interest thereon shall be part of the Obligations secured by
the Security Interest.

 

Ex. D-9



--------------------------------------------------------------------------------



 



Section 16. Insurance Claims. As additional security for the payment and
performance of the Obligations, the Grantor hereby assigns to the Secured Party
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Grantor with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto. At any time after the occurrence and during
the continuance of any Event of Default, the Secured Party may (but need not),
in the Secured Party’s name or in the Grantor’s name, execute and deliver proofs
of claim, receive all such monies, indorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy. Notwithstanding any of the
foregoing, so long as no Event of Default exists the Grantor shall be entitled
to all insurance proceeds with respect to Equipment or Inventory provided that
such proceeds are applied to the cost of replacement Equipment or Inventory.
Section 17. The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its and the Banks’ interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Secured Party shall be deemed to have exercised reasonable care in the
safekeeping of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to the safekeeping which the Secured Party accords
its own property of like kind. Except for the safekeeping of any Collateral in
its possession and the accounting for monies and for other properties actually
received by it hereunder, neither the Secured Party nor any Bank shall have any
duty, as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not the Secured Party or any Bank has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any Persons or any other rights pertaining to any
Collateral. The Secured Party will take action in the nature of exchanges,
conversions, redemptions, tenders and the like requested in writing by the
Grantor with respect to the Collateral in the Secured Party’s possession if the
Secured Party in its reasonable judgment determines that such action will not
impair the Security Interest or the value of the Collateral, but a failure of
the Secured Party to comply with any such request shall not of itself be deemed
a failure to exercise reasonable care with respect to the taking of any
necessary steps to preserve rights against any Persons or any other rights
pertaining to any Collateral.
Section 18. Default. Each of the following occurrences shall constitute an Event
of Default under this Agreement: (a) the Grantor shall fail to observe or
perform any covenant or agreement applicable to the Grantor under this Agreement
and such failure to observe or perform shall continue for 30 calendar days; or
(b) any representation or warranty made by the Grantor in this Agreement or any
schedule, exhibit, supplement or attachment hereto or in any financial
statements, or reports or certificates heretofore or at any time hereafter
submitted by or on behalf of the Grantor to the Secured Party shall prove to
have been false or misleading when made in any material respect; or (c) any
Event of Default shall occur under the Credit Agreement.
Section 19. Remedies on Default. Upon the occurrence and during the continuance
of an Event of Default:
19(a) The Secured Party may exercise and enforce any and all rights and remedies
available upon default to a secured party under Article 9 of the Uniform
Commercial Code as in effect in the State of Minnesota.

 

Ex. D-10



--------------------------------------------------------------------------------



 



19(b) The Secured Party shall have the right to enter upon and into and take
possession of all or such part or parts of the properties of the Grantor,
including lands, plants, buildings, Equipment, Inventory and other property as
may be necessary or appropriate in the judgment of the Secured Party to permit
or enable the Secured Party to manufacture, produce, process, store or sell or
complete the manufacture, production, processing, storing or sale of all or any
part of the Collateral, as the Secured Party may elect, and to use and operate
said properties for said purposes and for such length of time as the Secured
Party may deem necessary or appropriate for said purposes without the payment of
any compensation to the Grantor therefor. The Secured Party may require the
Grantor to, and the Grantor hereby agrees that it will, at its expense and upon
request of the Secured Party forthwith, assemble all or part of the Collateral
as directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party.
19(c) Any disposition of Collateral may be in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit, or for future delivery, and upon such other terms as the Secured Party
may reasonably believe are commercially reasonable. The Secured Party shall not
be obligated to dispose of Collateral regardless of notice of sale having been
given, and the Secured Party may adjourn any public or private sale from time to
time by announcement made at the time and place fixed therefor, and such
disposition may, without further notice, be made at the time and place to which
it was so adjourned.
19(d) The Secured Party is hereby granted a license or other right to use,
without charge, all of the Grantor’s property, including, without limitation,
all of the Grantor’s labels, trademarks, copyrights, patents and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale and selling any Collateral,
and the Grantor’s rights under all licenses and all franchise agreements shall
inure to the Secured Party’s benefit until the Obligations are paid in full.
19(e) If notice to the Grantor of any intended disposition of Collateral or any
other intended action is required by law in a particular instance, such notice
shall be deemed commercially reasonable if given in the manner specified for the
giving of notice in 0 hereof at least ten calendar days prior to the date of
intended disposition or other action, and the Secured Party may exercise or
enforce any and all other rights or remedies available by law or agreement
against the Collateral, against the Grantor, or against any other Person or
property. The Secured Party (i) may dispose of the Collateral in its then
present condition or following such preparation and processing as the Secured
Party deems commercially reasonable, (ii) shall have no duty to prepare or
process the Collateral prior to sale, (iii) may disclaim warranties of title,
possession, quiet enjoyment and the like, and (iv) may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and none of the foregoing actions shall be deemed to adversely
affect the commercial reasonableness of the disposition of the Collateral.

 

Ex. D-11



--------------------------------------------------------------------------------



 



19(f) The Secured Party, at any time after the occurrence and during the
continuance of an Event of Default, may require that the Grantor instruct all
current and future account debtors and obligors on other Collateral to make all
payments directly to a lockbox (the “Lockbox”) controlled by the Secured Party.
All payments received in the Lockbox shall be transferred to a special bank
account (the “Collateral Account”) maintained at the Secured Party subject to
withdrawal by the Secured Party only. After the Secured Party’s exercise of its
rights to direct account debtors or other obligors on any Collateral to make
payments directly to the Secured Party or to require the Grantor to establish a
Lockbox, the Grantor shall immediately deliver all full and partial payments on
any Collateral received by the Grantor to the Secured Party in their original
form, except for endorsements where necessary. Until such payments are so
delivered to the Secured Party, such payments shall be held in trust by the
Grantor for and as the Secured Party’s property, and shall not be commingled
with any funds of the Grantor. After an Event of Default has occurred and is
continuing, the Secured Party shall apply all collections in accordance with
Section 21 hereof. Any application of any collection to the payment of any
Obligation is conditioned upon final payment of any check or other instrument.
Section 20. Remedies as to Certain Rights to Payment. Upon the occurrence of and
during the continuance of an Event of Default the Secured Party may (i) notify
any Account Debtor or other Person obligated on any Accounts or other Collateral
that the same have been assigned or transferred to the Secured Party and that
the same should be performed as requested by, or paid directly to, the Secured
Party, as the case may be, and the Grantor shall join in giving such notice, if
the Secured Party so requests, and (ii) the Secured Party may, in the Secured
Party’s name or in the Grantor’s name, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of, or securing,
any such Collateral or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligation of any
such Account Debtor or other Person. If any payments on any such Collateral are
received by the Grantor after an Event of Default has occurred and during the
continuance thereof, such payments shall be held in trust by the Grantor as the
property of the Secured Party and shall not be commingled with any funds or
property of the Grantor and shall be forthwith remitted to the Secured Party for
application on the Obligations.
Section 21. Application of Proceeds. All cash proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral may, in the discretion of the Secured Party, be
held by the Secured Party as collateral for, or then or at any time thereafter
be applied in whole or in part by the Secured Party against, all or any part of
the Obligations (including, without limitation, any expenses of the Secured
Party payable pursuant to 0 hereof) in accordance with Section 8.10 of the
Credit Agreement; provided, however, that notwithstanding the foregoing, the
Secured Party shall be entitled to retain and apply in accordance with
Section 8.10 of the Credit Agreement not more than eighty-five percent (85%) of
the net cash proceeds of any such sale, collection or other realization of, from
or upon the Collateral.

 

Ex. D-12



--------------------------------------------------------------------------------



 



Section 22. Costs and Expenses; Indemnity. The Grantor will pay or reimburse the
Secured Party on demand for all out-of-pocket expenses (including in each case
all filing and recording fees and taxes and all reasonable fees and expenses of
counsel and of any experts and agents) incurred by the Secured Party or any Bank
in connection with the creation, perfection, protection, satisfaction,
foreclosure or enforcement of the Security Interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement, and all
such costs and expenses shall be part of the Obligations secured by the Security
Interest. The Grantor shall indemnify and hold the Secured Party and each Bank
harmless from and against any and all claims, losses and liabilities (including
reasonable attorneys’ fees) growing out of or resulting from this Agreement and
the Security Interest hereby created (including enforcement of this Agreement)
or the Secured Party’s actions pursuant hereto, except claims, losses or
liabilities resulting from the Secured Party’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Any liability of the Grantor to indemnify and hold the Secured
Party and each Bank harmless pursuant to the preceding sentence shall be part of
the Obligations secured by the Security Interest. The obligations of the Grantor
under this Section shall survive any termination of this Agreement.
Section 23. Waivers; Remedies; Marshalling. This Agreement can be waived,
modified, amended, terminated (other than termination pursuant to Section 28
hereof) or discharged, and the Security Interest can be released, only
explicitly in a writing signed by the Secured Party. A waiver so signed shall be
effective only in the specific instance and for the specific purpose given. Mere
delay or failure to act shall not preclude the exercise or enforcement of any
rights and remedies available to the Secured Party. All rights and remedies of
the Secured Party shall be cumulative and may be exercised singly in any order
or sequence, or concurrently, at the Secured Party’s option, and the exercise or
enforcement of any such right or remedy shall neither be a condition to nor bar
the exercise or enforcement of any other. The Grantor hereby waives all
requirements of law, if any, relating to the marshalling of assets which would
be applicable in connection with the enforcement by the Secured Party of its
remedies hereunder, absent this waiver.
Section 24. Notices. Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.
Section 25. Grantor Acknowledgments. The Grantor hereby acknowledges that (a) it
has been advised by counsel in the negotiation, execution and delivery of this
Agreement, (b) neither the Secured Party nor any Bank has any fiduciary
relationship to the Grantor, the relationship being solely that of debtor and
creditor, and (c) no joint venture exists between the Grantor and the Secured
Party or any Bank.

 

Ex. D-13



--------------------------------------------------------------------------------



 



Section 26. Continuing Security Interest; Assignments under Credit Agreement.
This Agreement shall (a) create a continuing security interest in the Collateral
and shall remain in full force and effect until payment in full of the
Obligations and the expiration of the obligations, if any, of the Secured Party
to extend credit accommodations to the Grantor and any other Borrower, (b) be
binding upon the Grantor, its successors and assigns, and (c) inure to the
benefit of, and be enforceable by, the Secured Party and its successors,
transferees, and assigns. Without limiting the generality of the foregoing
clause (c), the Secured Party may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement to any other
Persons to the extent and in the manner provided in the Credit Agreement and may
similarly transfer all or any portion of its rights under this Agreement to such
Persons.
Section 27. [Intentionally Omitted.]
Section 28. Termination of Security Interest. Upon payment in full of the
Obligations and the expiration of any obligation of the Secured Party and the
Banks to extend credit accommodations to the Grantor and each other Borrower
under the Credit Agreement, the Security Interest granted hereby shall
terminate. Upon any such termination, the Secured Party will return to the
Grantor such of the Collateral then in the possession of the Secured Party as
shall not have been sold or otherwise applied pursuant to the terms hereof and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination. Any reversion or return of
Collateral upon termination of this Agreement and any instruments of transfer or
termination shall be at the expense of the Grantor and shall be without warranty
by, or recourse on, the Secured Party or any Bank. As used in this Section,
“Grantor” includes any assigns of Grantor, any Person holding a subordinate
security interest in any of the Collateral or whoever else may be lawfully
entitled to any part of the Collateral. At the request and sole expense of the
Grantor, the Grantor shall be released from its obligations hereunder in the
event that all of the Equity Interests of the Grantor shall be sold, transferred
or otherwise disposed of in a transaction consented to by the Majority Banks (as
defined in the Credit Agreement) or otherwise permitted by Section 6.1 of the
Credit Agreement; provided that the Borrowers’ Agent shall have delivered to the
Secured Party, at least five business days prior to the date of the proposed
release, a written request for release identifying the relevant Grantor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrowers’ Agent stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents.
Section 29. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
MINNESOTA. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

 

Ex. D-14



--------------------------------------------------------------------------------



 



Section 30. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING
IN HENNEPIN COUNTY; AND THE GRANTOR CONSENTS TO THE JURISDICTION AND VENUE OF
ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
Section 31. Waiver of Notice and Hearing. THE GRANTOR HEREBY WAIVES ALL RIGHTS
TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE SECURED PARTY OF
ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL PROCESS OR OF ITS
RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE OR
HEARING. THE GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS
CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.
Section 32. Waiver of Jury Trial. THE GRANTOR AND THE SECURED PARTY BY THEIR
ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
Section 33. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
Section 34. General. All representations and warranties contained in this
Agreement or in any other agreement between the Grantor and the Secured Party or
any Bank shall survive the execution, delivery and performance of this Agreement
and the creation and payment of the Obligations. The Grantor waives notice of
the acceptance of this Agreement by the Secured Party. Captions in this
Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.
[Remainder of this page intentionally left blank.]

 

Ex. D-15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Grantor and the Secured Party have caused this Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

                      Organizational ID #                           
DISCOVERREADY LLC    
 
                   
 
      By:                              
 
          Name:        
 
             
 
   
 
          Title:        
 
             
 
   

Address for Grantor:

222 South Ninth Street
Suite 2300
Minneapolis, MN 55402
Fax (612) 317-9434
Attention:                     

 

Ex. D-16



--------------------------------------------------------------------------------



 



ACCEPTED:
U.S. BANK NATIONAL ASSOCIATION,
as Secured Party

         
By
 
 
   
 
  Bradley R. Sprang    
 
  Vice President    

Address for the Secured Party:
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
Fax: (612) 303-2264
Attention: Bradley R. Sprang (BC-MN-H03Q)

 

Ex. D-17



--------------------------------------------------------------------------------



 



EXHIBIT E TO
SECOND AMENDMENT
AMENDMENT TO PLEDGE AGREEMENT (DOLAN)
(See Attached)

 

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO PLEDGE AGREEMENT
(Dolan Media Company)
THIS FIRST AMENDMENT TO PLEDGE AGREEMENT (this “Amendment”), made and entered
into as of November 2, 2009, is made and given by DOLAN MEDIA COMPANY, a
Delaware corporation (the “Pledgor”), in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association as Agent (in such capacity, together
with any successors in such capacity, the “Secured Party”) for the banks (the
“Banks”) party from time to time to the Credit Agreement defined below.
RECITALS
A. The Pledgor, the other Borrowers party thereto, the Borrower’s Agent, the
Banks and the Secured Party are parties to a Second Amended and Restated Credit
Agreement dated as of August 8, 2007 (as the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which the Banks agreed to extend to the Pledgor and the
other Borrowers certain credit accommodations.
B. The Pledgor has executed a Pledge Agreement in favor of the Secured Party
dated as of August 31, 2004 (the “Pledge Agreement”).
C. The Pledgor is the owner of the shares of stock, membership interests or
other ownership interests (the “Pledged Equity Interests”) described in
Schedule I hereto issued by the entities named therein.
D. It is a condition precedent to the obligation of the Banks to continue to
extend credit accommodations pursuant to the terms of the Credit Agreement that
this Amendment be executed and delivered by the Pledgor.
E. The Pledgor finds it advantageous, desirable and in the best interests of the
Pledgor to comply with the requirement that this Amendment be executed and
delivered to the Secured Party for the benefit of the Secured Party and the
Banks.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and in order to induce the
Banks to continue to extend credit accommodations to the Pledgor thereunder, the
Pledgor hereby agrees with the Secured Party for the benefit of the Secured
Party and the Banks as follows:
Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Pledge Agreement,
unless the context shall otherwise require.

 

Ex. E-1



--------------------------------------------------------------------------------



 



Section 2. Amendments. The Pledge Agreement is hereby amended as follows:
2.1. Recital B. Recital B of the Pledge Agreement is amended in its entirety to
read as follows:
B. The Pledgor is the owner of the shares of stock, membership interests or
other ownership interests (the “Equity Interests”) described in Schedule I
hereto issued by the entities named therein.
2.2. Pledge. Section 2(b) of the Pledge Agreement is amended in its entirety to
read as follows:
2(b) All additional shares of stock, membership interests or other ownership
interests of any issuer of the Pledged Equity Interests from time to time
acquired by the Pledgor in any manner, and the certificates representing such
additional shares, membership interest, or other ownership interests, and all
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares.
2.3. Certain Warranties and Covenants. Section 4(e) of the Pledge Agreement is
amended in its entirety to read as follows:
4(e) The Pledged Equity Interests constitute the percentage of the issued and
outstanding shares of stock, membership interests or other equity interests of
the respective issuers thereof indicated on Schedule I (if any such percentage
is so indicated).
2.4. Voting Rights; Dividends; Etc. Section 6(a) of the Pledge Agreement is
amended in its entirety to read as follows:
6(a) Subject to paragraph (d) of this Section 6, the Pledgor shall be entitled
to exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Pledged Equity Interests or any other stock, membership
interests, or other equity interests that become part of the Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the Credit Agreement; provided, however, that the Pledgor shall not exercise
or refrain from exercising any such right if such action could reasonably be
expected to have a material adverse effect on the value of the Collateral or any
material part thereof.
2.5. Additional Shares. The heading of Section 7 is amended to read as follows:
“Additional Equity Interests.”

 

Ex. E-2



--------------------------------------------------------------------------------



 



2.6. Additional Equity Interests. Section 7(b) of the Pledge Agreement is
amended in its entirety to read as follows:
7(b) The Pledgor agrees that it will (i) cause each issuer of the Pledged Shares
that it controls not to issue any stock or other securities, membership
interests, or other equity interests in addition to or in substitution for the
Pledged Equity Interests issued by such issuer, except to the Pledgor and, in
the case of discoverReady LLC, a Delaware limited liability company
(“discoverReady”), issuances to its other members that do not, individually or
in the aggregate, reduce the percentage interest that Pledgor owns in
discoverReady below 85%, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional shares of
stock or other securities, membership interests, or equity interests of each
issuer of the Pledge Shares.
2.7. Pledged Equity Interests. Each instance of the term “Pledged Shares”, as it
appears in the Pledge Agreement, is deleted and replaced with the term “Pledged
Equity Interests”.
2.8. Schedule I. Schedule I to the Pledge Agreement is hereby amended in its
entirety to read as set forth on Schedule I hereto which is made part of the
Pledge Agreement as Schedule I thereto.
Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon delivery by the Pledgor of, and compliance
by the Pledgor with, the following:
3.1. This Amendment duly executed by the Pledgor and the Secured Party.
3.2. A certificate representing and evidencing the Pledged Equity Interests in
discoverReady LLC represented by certificate no. 1, duly endorsed to be in blank
in favor of the Agent.
3.3. Certified copies of all documents evidencing any necessary corporate
action, consent or governmental or regulatory approval (if any) with respect to
this Amendment and any other instrument or agreement executed by the Pledgor in
connection with this Amendment (together with this Amendment, collectively, the
“Amendment Documents”).
3.4. The Pledgor shall have satisfied such other conditions as specified by the
Banks, including payment of all unpaid legal fees and expenses incurred by the
Banks through the date of this Amendment in connection with the Pledge Agreement
and the other Amendment Documents.

 

Ex. E-3



--------------------------------------------------------------------------------



 



Section 4. Representations, Warranties, Authority, No Adverse Claim.
4.1. Reassertion of Representations and Warranties, No Default. The Pledgor
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Pledge Agreement and the Credit Agreement are true, correct and complete in all
material respects as of the date hereof as though made on and as of such date,
except for changes permitted by the terms of the Pledge Agreement and except for
representations and warranties made as of a specific earlier date, which shall
be true and correct in all material respects on such earlier date, and (b) there
will exist no Default or Event of Default under the Pledge Agreement, as amended
by this Amendment, or the Credit Agreement on such date which has not been
waived by the Banks.
4.2. Authority, No Conflict, No Consent Required. The Pledgor represents and
warrants that the Pledgor has the power and legal right and authority to enter
into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents by proper organizational
action, and none of the Amendment Documents nor the agreements contained herein
or therein contravenes or constitutes a default under any agreement, instrument
or indenture to which the Pledgor is a party or a signatory or a provision of
the Pledgor’s organizational documents or any other agreement or requirement of
law, or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to the Pledgor or any of its property except,
if any, in favor of the Banks. The Pledgor represents and warrants that no
consent, approval or authorization of or registration or declaration with any
Person, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Pledgor of the Amendment
Documents or other agreements and documents executed and delivered by the
Pledgor in connection therewith or the performance of obligations of the Pledgor
therein described, except for those which the Pledgor has obtained or provided
and as to which the Pledgor has delivered certified copies of documents
evidencing each such action to the Banks.
4.3. No Adverse Claim. The Pledgor warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Pledgor a basis to assert a defense, offset or counterclaim to
any claim of the Banks with respect to the Obligations.
Section 5. Affirmation of Pledge Agreement, Further References, Affirmation of
Security Interest. The Banks and the Pledgor each acknowledge and affirm that
the Pledge Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and all terms, conditions and provisions of the Pledge Agreement,
except as amended by this Amendment, shall remain unmodified and in full force
and effect. All references in any document or instrument to the Pledge Agreement
are hereby amended and shall refer to the Pledge Agreement as amended by this
Amendment.
Section 6. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment, shall control with respect to the
specific subjects hereof and thereof.

 

Ex. E-4



--------------------------------------------------------------------------------



 



Section 7. Successors. The Amendment Documents shall be binding upon the Pledgor
and the Banks and their respective successors and assigns, and shall inure to
the benefit of the Pledgor and the Banks and the successors and assigns of the
Banks.
Section 8. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 9. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to the Amendment Documents
may execute any such agreement by executing a counterpart of such agreement.
Section 10. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[Remainder of page intentionally left blank.]

 

Ex. E-5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Pledgor and the Secured Party have caused this Amendment
to be executed as of the date and year first above written.

                      PLEDGOR:    
 
                    DOLAN MEDIA COMPANY    
 
               
 
  By:                          
 
      Name:  
 
   
 
      Title:  
 
   

 

Ex. E-6



--------------------------------------------------------------------------------



 



ACCEPTED:
U.S. BANK NATIONAL ASSOCIATION,
as Secured Party

         
By:
       
 
 
 
Bradley R. Sprang    
 
  Vice President    

 

Ex. E-7



--------------------------------------------------------------------------------



 



SCHEDULE I TO
FIRST AMENDMENT TO
PLEDGE AGREEMENT
SCHEDULE I
PLEDGED EQUITY INTERESTS
Equity Interest Issuer: Dolan Finance Company, a Minnesota corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 3
Par Value: $.01
Number of Shares: 1,000
Equity Interest Issuer: Dolan Publishing Company, a Delaware corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 3
Par Value: $.001
Number of Shares: 100

 

Ex. E-8



--------------------------------------------------------------------------------



 



Equity Interest Issuer:   Cleo Company (f/k/a Henry M. Greene & Associates,
Inc.), a Delaware corporation

Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 4
Par Value: $.01
Number of Shares: 100
Equity Interest Issuer: Long Island Business News, Inc., a New York corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 50
Par Value: $1.00
Number of Shares: 5,040
Equity Interest Issuer: Daily Journal of Commerce, Inc., a Delaware corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 4
Par Value: $.01
Number of Shares: 100

 

Ex. E-9



--------------------------------------------------------------------------------



 



Equity Interest Issuer:   Lawyer’s Weekly, Inc. (f/k/a Virginia Publishing
Company), a Delaware corporation

Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 4
Par Value: N/A
Number of Shares: 100
Equity Interest Issuer: Legal Ledger, Inc., a Minnesota corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 4
Par Value: $.01
Number of Shares: 100
Equity Interest Issuer: The Journal Record Publishing Co., a Delaware
corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 4
Par Value: $.01
Number of Shares: 100

 

Ex. E-10



--------------------------------------------------------------------------------



 



Equity Interest Issuer: Daily Reporter Publishing Company, a Delaware
corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 4
Par Value: $.01
Number of Shares: 100
Equity Interest Issuer: New Orleans Publishing Group, Inc., a Louisiana
corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 11
Par Value: no par value
Number of Shares: 100
Equity Interest Issuer: Wisconsin Publishing Company, a Minnesota corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 4
Par Value: $0.01
Number of Shares: 100

 

Ex. E-11



--------------------------------------------------------------------------------



 



Equity Interest Issuer: Legal Com of Delaware, Inc., a Delaware corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 4
Par Value: no par value
Number of Shares: 1,000
Equity Interest Issuer: The Daily Record Company, a Maryland corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 1765
Par Value: $10.00
Number of Shares: 20,000
Equity Interest Issuer: Finance and Commerce, Inc., a Minnesota corporation
Percentage Ownership: 100%
Class of Stock: Common
Certificate No(s).: 11
Par Value: $.001
Number of Shares: 13,900

 

Ex. E-12



--------------------------------------------------------------------------------



 



Equity Interest Issuer: Counsel Press, LLC, a Delaware limited liability company
Percentage Ownership: 100%
Certificate No(s).: A-2
Number of Membership Interests: 1,000 Class A units
Equity Interest Issuer: Arizona News Service, LLC, a Delaware limited liability
company
Percentage Ownership: 100%
Certificate No(s).: A-1
Number of Membership Interests: 1,000 Class A units
Equity Interest Issuer: Dolan DLN LLC
Percentage Ownership: 100%
Certificate No(s).: A-1
Number of Membership Interests: 1,000 Class A units
Equity Interest Issuer: discoverReady LLC, a Delaware limited liability company
Percentage Ownership: 85%
Certificate No(s).: 1
Number of Membership Interests: 850,000 common units

 

Ex. E-13



--------------------------------------------------------------------------------



 



EXHIBIT F TO
SECOND AMENDMENT
DISCOVERREADY TRADEMARKS ASSIGNMENT
(See Attached)

 

 



--------------------------------------------------------------------------------



 



COLLATERAL ASSIGNMENT (TRADEMARKS)
This COLLATERAL ASSIGNMENT (TRADEMARKS) (the “Assignment”), dated as of
November 2, 2009, made and given by DISCOVERREADY LLC, a limited liability
company organized under the laws of the State of Delaware (the “Assignor”), to
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as agent (in
such capacity, together with any successor in such capacity, the “Assignee”) for
the banks (the “Banks”) party to the Credit Agreement described below.
RECITALS
A. The Assignor, the Assignee, the other Borrowers party thereto and the Banks
have entered into a Second Amended and Restated Credit Agreement dated as of
August 8, 2007 (as amended, supplemented, extended, restated, or otherwise
modified from time to time, the “Credit Agreement”) pursuant to which the Banks
have agreed to extend certain credit accommodations to the Assignor under the
terms and conditions set forth therein (all terms capitalized and used herein
without being defined shall have the meaning given them in the Credit
Agreement).
B. To secure all the liabilities and obligations of the Assignor to the Assignee
and the Banks arising under the Credit Agreement, including, without limitation,
all “Obligations” (as defined in the Credit Agreement) of Assignor to Assignee,
the Banks and/or the “Rate Protection Providers” (as defined in the Credit
Agreement), whether now existing or hereafter arising (the “Liabilities”), the
Assignor has pledged and granted to the Assignee a security interest in the
property described in a Security Agreement dated as of November 2, 2009, by
Assignor and the other parties thereto (as amended, supplemented, affirmed, or
otherwise modified from time to time, the “Security Agreement”) by and between
Assignor and Assignee which property includes general intangibles, including,
without limitation, applications for patents, applications for trademarks,
patents, inventions, trademarks, trade names, domain names, copyrights and trade
secrets.
C. Pursuant to the Credit Agreement and the Security Agreement, it is a
requirement that this Assignment be executed and delivered by the Assignor.
NOW, THEREFORE, in consideration of the premises and to induce the Banks to
extend credit accommodations under the Credit Agreement, the parties hereto
agree as follows:
1. Subject to the terms and conditions of this Assignment, the Assignor does
hereby assign all of its right, title and interest in and to all of the present
trademarks, domain names, and trade names and the registrations and applications
therefor owned by the Assignor (the “Trademarks”), including but not limited to
those set forth on Exhibit A hereto, and including, without limitation, all
proceeds thereof together with the right to recover for past, present and future
infringements, all rights corresponding thereto throughout the world and all
renewals and extensions thereof, together with the goodwill of the business
associated with said Trademarks, said Trademarks to be held and enjoyed by the
Assignee, for itself and for the benefit of the Banks, and for their legal
representatives, successors and assigns, as fully and entirely as the same would
have been held by the

 

Ex. F-1



--------------------------------------------------------------------------------



 



Assignor had this Assignment not been made. The foregoing assignment shall be
effective only upon the occurrence and during the continuance of an Event of
Default under the Credit Agreement and upon written notice by the Assignee to
the Assignor of the acceptance by the Assignee of this Assignment, which written
notice shall constitute conclusive proof of the matters set forth therein. After
the occurrence and during the continuance of an Event of Default under the
Credit Agreement, the Assignee shall be entitled to transfer the Trademarks
pursuant to an Assignment of Trademarks substantially in the form of Exhibit B.
The Assignor hereby irrevocably authorizes the Assignee to date the undated
Assignments of Trademarks and otherwise complete such Assignments at the time of
transfer and agrees to sign whatever documents are necessary to transfer
ownership of Assignor’s domain names from Assignor to the new owner.
Notwithstanding the foregoing provisions of this Section 1, the Assignee
acquires no security interest or other rights in the United States for any
Trademark that is the subject of an intent-to-use application before the U.S.
Patent and Trademark Office until such time as a verified amendment to allege
use or statement of use is filed for such application or the Assignee arranges
for an assignment of such Trademarks from the Assignee to a purchaser that would
satisfy the requirements of Section 10 of the Lanham Act, 15 U.S.C.
Section 1060. At the time that Assignee seeks to transfer all other Trademarks
pursuant to Exhibit B, it may also complete Exhibit C with respect to any U.S.
intent-to-use applications and, provided that Exhibit C satisfies the conditions
of the preceding sentence, Assignor agrees that it will promptly execute and
return the same to Assignee.
2. The Assignor hereby covenants and warrants that:
(a) except for applications pending, the Trademarks listed on Exhibit A have
been duly issued and are subsisting and have not been adjudged invalid or
unenforceable, in whole or in part;
(b) to the best of the Assignor’s knowledge, each of the Trademarks material to
the conduct of the Assignor’s business is valid and enforceable;
(c) no claim has been made to the Assignor or, to the knowledge of the Assignor,
to any other person, that use of any of the Trademarks does or may violate the
rights of any third person and no claim has been made by the Assignor that any
other person is infringing upon the rights of the Assignor under the Trademarks;
(d) the Assignor has the unqualified right to enter into this Assignment and
perform its terms;
(e) the Assignor will be, until the Liabilities shall have been satisfied in
full and the Loan Documents shall have been terminated, in compliance with the
statutory notice requirements relating to its use of the Trademarks;
(f) to the best of the Assignor’s knowledge, the Assignor is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to each of the Trademarks, free and clear of any liens, charges and
encumbrances, including without limitation, licenses and covenants by the
Assignor not to sue third persons, other than liens under this Assignment and
the Security Agreement;

 

Ex. F-2



--------------------------------------------------------------------------------



 



(g) the Trademarks listed on Exhibit A are all of the trademark registrations
and applications therefore now owned by the Assignor;
(h) the Assignor has marked with an asterisk each U.S. intent-to-use trademark
application listed on Exhibit A for which a verified amendment to allege use or
statement of use has not been filed; and
(i) the Assignor will, at any time upon the Assignee’s reasonable request,
communicate to the Assignee, its successors and assigns, any facts relating to
the Trademarks or the history thereof as may be known to the Assignor or its
officers, employees and agents, and cause such officers, employees and agents to
testify as to the same in any infringement or other litigation at the request of
the Assignee.
3. The Assignor agrees that, until the rights of the Assignee in the Trademarks
are terminated pursuant to Section 6, it will not enter into any agreement that
is inconsistent with its obligations under this Assignment.
4. If, before the Liabilities shall have been satisfied in full and the
expiration of the obligations, if any, of the Assignee and the Banks to extend
credit accommodations to the Assignor, the Assignor shall obtain rights to any
new trademark, domain name or trade name, or become entitled to the benefit of
any trademark application, registration, trademark, domain name or trade name or
any renewal or extension of any trademark registration or domain name, such
shall be included in the definition of “Trademarks” as used in this Assignment —
(except for purposes of Section 2 hereof), Section 1 hereof shall automatically
apply thereto, and the Assignor shall submit annual reports to the Assignee each
year not later than December 31, commencing December 31, 2009, notifying
Assignee of (i) any new trademarks, domain names, or trade names adopted,
acquired, or applied for during the previous year and (ii) any changes to the
status of any previously listed Trademarks, including without limitation U.S.
trademark applications for which verified amendments to allege use and
statements of use have now been filed. If the Assignee does not receive such a
report within fifteen days after the deadline, then the Assignee is authorized
to obtain updated information on the Trademarks from the appropriate trademark
or domain name registrars or third party providers at the Assignor’s expense
(provided that the Assignor shall not be deemed to have defaulted under the
terms hereof and no Event of Default shall exist solely for failure to send such
report unless the Assignor fails to deliver such report to the Assignee within
30 days after receipt of a written request from the Assignee for such report).
The Assignor authorizes the Assignee to modify this Assignment, without the
consent of the Assignor, by amending Exhibit A hereto to include any future
trademark, domain name or trade name.
5. Except as permitted by the Credit Agreement, the Assignor agrees not to sell,
assign or encumber its interest in, or grant any license with respect to, any of
the Trademarks, except for the licenses listed on Exhibit D hereto or otherwise
with the Assignee’s prior written consent.

 

Ex. F-3



--------------------------------------------------------------------------------



 



6. The Assignor agrees that it will authorize, execute and deliver to Assignee
all documents reasonably requested by Assignee to facilitate the purposes of
this Assignment, including but not limited to documents required to record
Assignee’s interest in any appropriate office in any domestic or foreign
jurisdiction. At the time the annual report is prepared in accordance with
Section 4, Assignor agrees to provide Assignee with an updated Exhibit A for
filing with the U.S. Patent and Trademark Office. If the Assignee does not
receive the updated Exhibit A within fifteen days after the deadline, then
Assignee is authorized to prepare and record Exhibit A at the Assignor’s expense
(provided that the Assignor shall not be deemed to have defaulted under the
terms hereof and no Event of Default shall exist solely for failure to send such
updated Exhibit A unless the Assignor fails to deliver such Exhibit A to the
Assignee within 30 days after receipt of a written request from the Assignee for
such Exhibit A). At such time as the Credit Agreement and the other Loan
Documents shall have been terminated in accordance with their terms, the
Assignee shall on demand of the Assignor execute and deliver to the Assignor all
termination statements and other instruments as may be necessary or proper to
terminate this Assignment and assign to the Assignor all the Assignee’s rights
in the Trademarks, subject to any disposition thereof which may have been made
by the Assignee pursuant thereto or pursuant to the Loan Documents. All
documents prepared and all actions taken by the Assignee pursuant to this
Collateral Assignment shall be at Assignor’s expense.
7. The Assignor shall have the duty, through counsel reasonably acceptable to
the Assignee, (i) to prosecute diligently any pending Trademark application that
constitutes a Trademark which the Assignor reasonably deems material to the
operation of its business as of the date of this Assignment or thereafter until
the Credit Agreement and the Loan Documents shall have been terminated in
accordance with their terms, and (ii) to preserve and maintain all rights in all
Trademarks the Assignor reasonably deems material to the operation of its
business. Any expenses incurred in connection with applications that constitute
Trademarks shall be borne by the Assignor. The Assignor shall not abandon any
application presently pending that constitutes a Trademark which the Assignor
reasonably deems material to the operation of its business without the written
consent of the Assignee.
8. Upon the occurrence and during the continuance of an Event of Default, the
Assignee shall have the right but shall in no way be obligated to bring suit in
its own name, the name of the Assignor, or the name of the Banks to enforce or
to defend the Trademarks and any license thereunder if the Assignor has failed
to bring such suit in circumstances in which it would be commercially reasonable
to bring such suit. The Assignor shall at the reasonable request of the Assignee
do any and all lawful acts and execute any and all proper documents required by
the Assignee in aid of such enforcement or defense (including without limitation
participation as a plaintiff or defendant in any proceeding) and the Assignor
shall promptly, upon demand, reimburse and indemnify the Assignee for all
reasonable costs and expenses incurred by the Assignee in the exercise of its
rights under this Section.
9. This Assignment shall also serve to evidence the security interest in the
Trademarks granted by the Assignor to the Assignee pursuant to the Security
Agreement. Nothing in this Assignment shall be construed to limit such security
interest in the Trademarks.
10. No course of dealing between the Assignor and the Assignee, failure to
exercise, nor any delay in exercising, on the part of the Assignee, any right,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

Ex. F-4



--------------------------------------------------------------------------------



 



11. All of the Assignee’s rights and remedies with respect to the Trademarks,
whether established hereby, by any other agreements or by law shall be
cumulative and may be exercised singularly or concurrently.
12. This Assignment is subject to modification only by a writing signed by the
parties, except as provided in Section 4 hereof.
13. This Assignment shall inure to the benefit of and be enforceable by the
Assignee and its successors, transferees and assigns, and be binding upon the
Assignor and its successors and assigns.
14. THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS (WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF) OF (I) ANY STATE AS TO RIGHTS
AND INTERESTS HEREUNDER WHICH ARISE UNDER THE LAWS OF SUCH STATE, (II) THE
UNITED STATES OF AMERICA AS TO RIGHTS AND INTERESTS HEREUNDER WHICH ARE
REGISTERED OR FOR THE REGISTRATION OF WHICH APPLICATION IS PENDING WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, (III) THE STATE OF MINNESOTA IN ALL
OTHER RESPECTS. Whenever possible, each provision of this Assignment and any
other statement, instrument or transaction contemplated hereby or relating
hereto shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Assignment or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Assignment or any other statement, instrument or transaction contemplated hereby
or relating hereto. In the event of any conflict within, between or among the
provisions of this Assignment, any other Loan Document or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto, those provisions giving the Assignee the greater right shall govern.
[The remainder of this page is intentionally left blank.]

 

Ex. F-5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Assignor has executed this instrument as of the date
first above written.

                  ASSIGNOR:    
 
                DISCOVERREADY LLC    
 
           
 
  By:  
 
   
 
     
 
   
 
     
 
   

Address for Assignor:
c/o Dolan Media Company
222 South Ninth Street
Suite 2300
Minneapolis, Minnesota 55402
Attention:                     
Fax: (612) 317-9434
Address for Assignee:
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, Minnesota 55402
Attention: Bradley R. Sprang (BC-MN-H03Q)
Fax: (612) 303-2264
COLLATERAL ASSIGNMENT OF TRADEMARKS
(DISCOVERREADY LLC)

 

Ex. F-6



--------------------------------------------------------------------------------



 



EXHIBIT A TO
COLLATERAL ASSIGNMENT
(TRADEMARKS)
TRADEMARKS

                                          Serial   Application   Registration  
Registration   Status of Country   Mark   No.   Date   No.   Date   Mark
USA
  DYNAMIC DATA FILTER*     77558609     8/29/08     N/A     N/A   Published
(Pending) Intent to Use
USA
  BIZBLAST*     77558603     8/29/08     N/A     N/A   Published (Pending)
Intent to Use
USA
  DYNAMIC DATA
ANALYSIS     77388273     2/4/08     N/A     N/A   Published (pending)
USA
  ESI360*     77214073     6/24/07     N/A     N/A   Published (Pending) Intent
to Use
USA
  PRIVVIEW*     77214077     6/24/07     N/A     N/A   Published (Pending)
Intent to Use
USA
  I-DECISION     77087437     1/21/07     3554625     12/30/08   Registered
USA
  PRIVBANK     77087440     1/21/07     3554626     12/30/08   Registered
USA
  DISCOVERYBANK     77087441     1/21/07     3558105     1/6/09   Registered
USA
  APEX REVIEW     78704616     8/31/05     3132658     8/22/06   Registered
USA
  DISCOVERYCENTRE     78695268     8/18/05     3212447     2/27/07   Registered
USA
  DISCOVERREADY     78515728     11/12/04     3035616     12/27/05   Registered

 

Ex. F-7



--------------------------------------------------------------------------------



 



Domains
1. discoveready.com
2. discoveready.net
3. discoverready.com
4. discoverview.com
5. Discoverview.net
6. Discoveryview.com
7. Discoveryview.net
8. esi360.com
9. profilesinchange.com
10. readypoint.com

 

Ex. F-8



--------------------------------------------------------------------------------



 



EXHIBIT B TO
COLLATERAL ASSIGNMENT
(TRADEMARKS)

ASSIGNMENT OF TRADEMARKS

(Registered and Pending Use-Based Applications)
This Assignment having an effective date of  _____,  _____  is made by and
between  _____, a corporation organized under the laws of the State of  _____ 
(“Assignor”) and  _____, a  _____  (“Assignee”).
WHEREAS, Assignor has adopted and owns certain trademarks which are registered
in the U.S. Patent and Trademark Office or which are the subject of pending
use-based applications in the U.S. Patent and Trademark Office (hereinafter the
“Marks”) and,
WHEREAS, Assignee is desirous of acquiring the Marks and registration therefor.
NOW THEREFORE, in consideration of and in exchange for good and valuable
consideration, the receipt of which is hereby acknowledged, Assignor does hereby
sell, assign and transfer unto Assignee, and its successors and assigns, all of
its right, title and interest in and to the Marks, and the registrations and
applications therefor, together with that part of the good will of the business
connected with the use of and symbolized by the Marks, and including Assignor’s
entire right, title and interest in and to any and all causes of action and
rights of recovery for past infringement of the Marks. Assignor hereby covenants
that it has full right to convey the entire interest herein assigned, and that
it has not executed, and will not execute, any agreements inconsistent herewith.
Assignor hereby irrevocably authorizes  _____  to date this undated Assignment
and otherwise complete this Assignment at the time of transfer.
[The remainder of this page is intentionally left blank.]

 

Ex. F-9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this assignment as of the dates
identified below.

                                           
 
          (Assignor)    
 
                       
Date:
          By:                                  
 
              Title:  
 
   
 
                                      (Assignee)    
 
                       
Date:
          By:                                  
 
              Title:  
 
   

 

Ex. F-10



--------------------------------------------------------------------------------



 



EXHIBIT C TO
COLLATERAL ASSIGNMENT
(TRADEMARKS)

ASSIGNMENT OF TRADEMARKS

(Intent-To-Use Applications)
This Assignment having an effective date of  _____,  _____  is made by and
between  _____, a corporation organized under the laws of the State of  _____ 
(“Assignor”) and  _____, a  _____  (“Assignee”).
WHEREAS, Assignor has adopted and owns certain trademarks which are the subject
of pending intent-to-use applications in the U.S. Patent and Trademark Office
(hereinafter the “Marks”) and,
WHEREAS, Assignee is desirous of acquiring the Marks and applications therefor.
NOW THEREFORE, in consideration of and in exchange for good and valuable
consideration, the receipt of which is hereby acknowledged, Assignor does hereby
sell, assign and transfer unto Assignee, and its successors and assigns, all of
its right, title and interest in and to the Marks, and the applications
therefor, together with that part of the good will of the business connected
with the use of and symbolized by the Marks, and including Assignor’s entire
right, title and interest in and to any and all causes of action and rights of
recovery for past infringement of the Marks. Assignor hereby covenants that it
has full right to convey the entire interest herein assigned, and that it has
not executed, and will not execute, any agreements inconsistent herewith. As
indicated below, each Mark is the subject of a verified allegation of use under
§§ 1(c) or 1(d) of the Lanham Act that has been filed with the U.S. Patent and
Trademark Office, or it is being assigned as part of a transfer of the entire
business or portion thereof to which the Marks pertain as required by § 10 of
the Lanham Act.
[The remainder of this page is intentionally left blank.]

 

Ex. F-11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this assignment as of the dates
identified below.

                                           
 
          (Assignor)    
 
                       
Date:
          By:                                  
 
              Title:  
 
   
 
                                      (Assignee)    
 
                       
Date:
          By:                                  
 
              Title:  
 
   

 

Ex. F-12



--------------------------------------------------------------------------------



 



EXHIBIT D TO
COLLATERAL ASSIGNMENT
(TRADEMARKS)
LICENSES
None.

 

Ex. F-13



--------------------------------------------------------------------------------



 



EXHIBIT G TO
SECOND AMENDMENT
DISCOVERREADY SIDE LETTER
(See Attached)

 

 



--------------------------------------------------------------------------------



 



November 2, 2009
DR Holdco LLC
55 Broadway
21st Floor
New York, NY 10006

         
 
  Re:   discoverReady LLC, a Delaware limited liability company (the “Company”)

Gentlemen:
In connection with the Second Amendment to the Second Amended and Restated
Credit Agreement dated as of August 8, 2007 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among the
Company, Dolan APC LLC, a Delaware limited liability company, the other entities
party thereto as “Borrowers”, the Borrowers’ Agent, U.S. Bank National
Association, as agent (in such capacity, the “Agent”) on behalf of the financial
institutions party thereto as “Banks”, and such Banks, together with all other
agreements, documents and instruments entered into by Company in connection
therewith (collectively, the “Loan Documents”), Agent hereby agrees with you as
follows:

1.   Section 6.7(d) of the Credit Agreement permits “Restricted Payments” (as
defined therein) consisting of dividends payable to members of the Company other
than a Borrower pursuant to the Company’s Third Amended and Restated Operating
Agreement to be made by the Company. Agent acknowledges that the Company’s
Amended and Restated Operating Agreement restricts the Company from amending,
modifying or waiving such provision without the prior written consent of the
Supermajority-in-Interest Members (as defined therein).

2.   You are hereby deemed, so long as you remain a member of the Company, an
intended third-party beneficiary of the proviso to Section 21 of that certain
Security Agreement (discoverReady LLC) dated concurrently herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) by the Company in favor of the Agent. You hereby consent to such
proviso and Agent agrees (i) not to amend, modify or waive such proviso without
your prior written consent, which consent shall not be unreasonably withheld,
and (ii) following receipt of the cash proceeds from any sale of, collection
from, or other realization upon all or any part of the Collateral (as defined in
the Security Agreement) as contemplated in such Section 21, Agent shall promptly
remit 15% of the net cash proceeds from any such sale of, collection or other
realization to the Company for distribution to the parties entitled thereto.

This letter agreement shall be governed by the internal laws of the State of
Minnesota. This letter agreement shall be binding on the successors, assigns,
heirs and administrators of the parties hereto. This letter agreement may be
executed in any number of separate counterparts, each of which shall,
collectively and separately, constitute one agreement. Signatures delivered by
facsimile or other electronic transmission shall be treated as original
signatures for all purposes hereof, including enforcement of this letter
agreement.

 

Ex. G-1



--------------------------------------------------------------------------------



 



Sincerely,
U.S. Bank National Association,
as Agent

         
By:
       
 
 
 
   
 
  Bradley R. Sprang    
 
  Vice President    

 

Ex. G-2



--------------------------------------------------------------------------------



 



Agreed to and Accepted:
DR Holdco LLC

             
By:
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 

Ex. G-3



--------------------------------------------------------------------------------



 



Acknowledged:
Dolan Media Company

             
By:
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 

Ex. G-4